UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22323 Nuveen Enhanced Municipal Value Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Name and address of agent for service) Registrant's telephone number, including area code: (312) 917-7700 Date of fiscal year end: October 31 Date of reporting period: April 30, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. REPORTS TO STOCKHOLDERS. INVESTMENT ADVISER NAME CHANGE Effective January 1, 2011, Nuveen Asset Management, the Funds’ investment adviser, changed its name to Nuveen Fund Advisors, Inc. (“Nuveen Fund Advisors”). Concurrently, Nuveen Fund Advisors formed a wholly-owned subsidiary, Nuveen Asset Management, LLC, to house its portfolio management capabilities. NUVEEN INVESTMENTS COMPLETES STRATEGIC COMBINATION WITH FAF ADVISORS On December 31, 2010, Nuveen Investments completed the strategic combination between Nuveen Asset Management, LLC, the largest investment affiliate of Nuveen Investments, and FAF Advisors. As part of this transaction, U.S. Bancorp – the parent of FAF Advisors – received cash consideration and a 9.5% stake in Nuveen Investments in exchange for the long-term investment business of FAF Advisors, including investment management responsibilities for the non-money market mutual funds of the First American Funds family. The approximately $27 billion of mutual fund and institutional assets managed by FAF Advisors, along with the investment professionals managing these assets and other key personnel, have become part of Nuveen Asset Management, LLC. With these additions to Nuveen Asset Management, LLC, this affiliate now manages more than $100 billion of assets across a broad range of strategies from municipal and taxable fixed income to traditional and specialized equity investments. This combination does not affect the investment objectives or strategies of the Funds in this report. Over time, Nuveen Investments expects that the combination will provide even more ways to meet the needs of investors who work with financial advisors and consultants by enhancing the multi-boutique model of Nuveen Investments, which also includes highly respected investment teams at HydePark, NWQ Investment Management, Santa Barbara Asset Management, Symphony Asset Management, Tradewinds Global Investors and Winslow Capital. Nuveen Investments managed approximately $206 billion of assets as of March 31, 2011. Table of Contents Chairman’s Letter to Shareholders 4 Portfolio Managers’ Comments 5 Dividend and Share Price Information 10 Performance Overviews 12 Portfolios of Investments 16 Statement of Assets and Liabilities 51 Statement of Operations 52 Statement of Changes in Net Assets 53 Financial Highlights 55 Notes to Financial Statements 58 Board Approval of Sub-Advisory Arrangements 68 Reinvest Automatically, Easily and Conveniently 69 Glossary of Terms Used in this Report 71 Other Useful Information 75 Chairman’s Letter to Shareholders Dear Shareholders, In 2010, the global economy recorded another year of recovery from the financial and economic crises of 2008, but many of the factors that caused the downturn still weigh on the prospects for continued improvement. In the U.S., ongoing weakness in housing values has put pressure on homeowners and mortgage lenders. Similarly, the strong earnings recovery for corporations and banks is only slowly being translated into increased hiring or more active lending. Globally, deleveraging by private and public borrowers has inhibited economic growth and that process is far from complete. Encouragingly, constructive actions are being taken by governments around the world to deal with economic issues. In the U.S., the recent passage of a stimulatory tax bill relieved some of the pressure on the Federal Reserve to promote economic expansion through quantitative easing and offers the promise of sustained economic growth. A number of European governments are undertaking programs that could significantly reduce their budget deficits. Governments across the emerging markets are implementing various steps to deal with global capital flows without undermining international trade and investment. The success of these government actions could determine whether 2011 brings further economic recovery and financial market progress. One risk associated with the extraordinary efforts to strengthen U.S. economic growth is that the debt of the U.S. government will continue to grow to unprecedented levels. Another risk is that over time there could be inflationary pressures on asset values in the U.S. and abroad, because what happens in the U.S. impacts the rest of the world economy. Also, these various actions are being taken in a setting of heightened global economic uncertainty, primarily about the supplies of energy and other critical commodities. In this challenging environment, your Nuveen investment team continues to seek sustainable investment opportunities and to remain alert to potential risks in a recovery still facing many headwinds. On your behalf, we monitor their activities to assure they maintain their investment disciplines. As you will note elsewhere in this report, on December 31, 2010, Nuveen Investments completed a strategic combination with FAF Advisors, Inc., the manager of the First American Funds. The combination adds highly respected and distinct investment teams to meet the needs of investors and their advisors and is designed to benefit all fund shareholders by creating a fund organization with the potential for further economies of scale and the ability to draw from even greater talent and expertise to meet those investor needs. As of the end of June 2011, Nuveen Investments had completed the refinancing of all of the Auction Rate Preferred Securities issued by its taxable closed-end funds and 91% of the MuniPreferred shares issued by its tax-exempt closed-end funds. Please consult the Nuveen Investments web site, www.Nuveen.com, for the current status of this important refinancing program. As always, I encourage you to contact your financial consultant if you have any questions about your investment in a Nuveen Fund. On behalf of the other members of your Fund Board, we look forward to continuing to earn your trust in the months and years ahead. Robert P. Bremner Chairman of the Board June 21, 2011 4 Nuveen Investments Portfolio Managers’ Comments Nuveen Municipal Value Fund, Inc. (NUV) Nuveen Municipal Value Fund 2 (NUW) Nuveen Municipal Income Fund, Inc. (NMI) Nuveen Enhanced Municipal Value Fund (NEV) Portfolio managers Tom Spalding, Chris Drahn and Steve Hlavin review key investment strategies and the six-month performance of these four national Funds. With 34 years of investment experience at Nuveen, Tom has managed NUV since its inception in 1987, adding portfolio management responsibility for NUW at its inception in 2009. Chris, who has 31 years of financial industry experience, assumed portfolio management responsibility for NMI in January 2011. An eight-year veteran of Nuveen, Steve has been involved in the management of NEV since its inception in 2009, taking on full portfolio management responsibility for this Fund in December 2010. What key strategies were used to manage the Funds during the six-month reporting period ended April 30, 2011? After rallying through most of 2010, municipal bond prices declined during this six-month period, impacted by investor concerns about inflation, the federal deficit and the deficit’s impact on demand for U.S. Treasury securities. Adding to this market pressure was media coverage of the strained finances of many state and local governments. As a result, money began to flow out of municipal bond funds, as yields rose and valuations declined. Toward the end of this period, we saw the environment in the municipal market improve, as some buyers were attracted by municipal bond valuations and yields, resulting in declining yields and rising valuations. The municipal bond market also was affected by a significant decline in new tax-exempt issuance during this period. One reason for this decrease was the heavy issuance of taxable municipal debt at the end of 2010 under the Build America Bond (BAB) program. During November and December 2010, taxable BABs issuance nationwide totaled $31.5 billion, accounting for 34.5% of new bonds in the municipal market. Since interest payments from BABs represent taxable income, we did not view these bonds as appropriate investment opportunities for these Funds. The BAB program expired December 31, 2010, after Congress failed to include legislation extending the program in the tax bill it passed earlier that month. In addition to the BAB program’s impact on tax-exempt issuance during the November-December period, borrowers trying to take advantage of the program’s favorable terms before its termination at year end accelerated issuance Certain statements in this report are forward-looking statements. Discussions of specific investments are for illustration only and are not intended as recommendations of individual investments. The forward-looking statements and other views expressed herein are those of the portfolio managers as of the date of this report. Actual future results or occurrences may differ significantly from those anticipated in any forward-looking statements, and the views expressed herein are subject to change at any time, due to numerous market and other factors. The Funds disclaim any obligation to update publicly or revise any forward-looking statements or views expressed herein. Any reference to credit ratings for portfolio holdings denotes the highest rating assigned by a Nationally Recognized Statistical Rating Organization (NRSRO) such as Standard & Poor’s (S&P), Moody’s or Fitch. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below investment grade. Holdings and ratings may change over time. Nuveen Investments 5 that potentially would have come to market as tax-exempt bonds in 2011, choosing instead to issue taxable BABs during the last two months of 2010. Due in part to this, national municipal issuance was down 49% for the first four months of 2011 compared with the same period in 2010. Because of the constrained tax-exempt municipal bond issuance, we continued to take a bottom-up approach to discovering undervalued sectors and individual credits with the potential to perform well over the long term. During this period, we found value in health care, transportation (specifically tollroads), higher education and tax-supported bonds. In NEV, one of the areas we favored was the “other revenue” sector, where we were actively adding redevelopment agency bonds. The proposed elimination of redevelopment district programs in California, suggested as part of efforts to close gaps in the California state budget, prompted issuers to come to market with their remaining authorizations of redevelopment district bonds. This resulted in heavier supply of these bonds and higher yields at attractive prices. Across all of the Funds, the majority of our purchases were sector-based rather than geographically focused, although we continued to keep our holdings well diversified by state. During the last months of 2010, some of this investment activity resulted from opportunities created by the provisions of the BAB program. For example, tax-exempt supply was more plentiful in the health care and higher education sectors because, as 501(c)(3) (nonprofit) organizations, hospitals and private universities generally did not qualify for the BAB program and continued to issue bonds in the tax-exempt municipal market. In addition, bonds with proceeds earmarked for refundings, working capital, and private activities were not covered by the BAB program, and this resulted in attractive opportunities in other sectors of the market. For the most part, NUV, NUW and NMI focused on purchasing longer bonds to take advantage of attractive yields at the longer end of the municipal yield curve. The purchase of longer bonds also provided some protection for the Funds’ duration and yield curve positioning in the event that the BAB program was extended and continued to have an impact on tax-exempt issuance, especially at the long end of the curve. In NEV, which was invested-up during the lower rate environment of 2009, we have been working to improve the Fund’s yield and reduce its duration, bringing it more in line with our targets. During this period, we actively looked for opportunities to sell some of NEV’s longest holdings with lower coupons and lower embedded yields, including industrial development revenue (IDR), housing and hospital bonds. We then reinvested the proceeds from these sales into bonds with shorter durations, higher coupons and better yields. As a result of this activity, we were able to enhance NEV’s yield curve positioning and maturity, average coupon and embedded yield as well as take advantage of tax losses that will enable us to offset potential capital gains tax liabilities in the future. 6 Nuveen Investments Some of the cash for new purchases during this period was generated by the proceeds from bond calls and maturing bonds, which we worked to redeploy to keep the Funds as fully invested as possible. NMI also took advantage of strong bids to sell a few holdings at attractive prices, mainly from the health care and IDR sectors, while NEV engaged in the selling described in the previous paragraph. As of April 30, 2011, all four of these Funds continued to use inverse floating rate securities. We employ inverse floaters for a variety of reasons, including duration management, income enhancement, total return enhancement, and in NEV as a form of leverage. NEV also invested in additional types of derivative instruments1, such as forward interest rate swaps, designed to help shorten its duration. During this period, we gradually added to NEV’s derivative positions, all of which remained in place at period end. How did the Funds perform? Individual results for these Funds, as well as relevant index and peer group information, are presented in the accompanying table. Average Annual Total Returns on Net Asset Value* For periods ended 4/30/11 Fund 6-Month 1-Year 5-Year 10-Year NUV -3.78% -0.24% 3.11% 4.52% NUW -5.77% -0.91% N/A N/A NMI -2.87% 1.59% 4.07% 4.82% Standard & Poor’s (S&P) National Municipal Bond Index2 -1.99% 1.98% 4.18% 4.94% Lipper General and Insured Unleveraged Municipal Debt Funds Average3 -2.17% 0.76% 3.29% 4.14% NEV4 -8.37% -2.57% N/A N/A Standard & Poor’s (S&P) National Municipal Bond Index2 -1.99% 1.98% 4.18% 4.94% Lipper General Leveraged Municipal Debt Funds Average3 -5.81% 0.10% 3.04% 5.25% For the six months ended April 30, 2011, the cumulative returns on net asset value (NAV) for these four Funds underperformed the return for the Standard & Poor’s (S&P) National Municipal Bond Index. For the same period, NUV, NUW and NMI lagged the average return for the Lipper General and Insured Unleveraged Municipal Debt Funds Average and NEV trailed the average return for the Lipper General Leveraged Municipal Debt Funds Average. Key management factors that influenced the Funds’ returns during this period included duration and yield curve positioning, credit exposure and sector allocation. In addition, the use of effective leverage had an impact on the performance of NEV. Leverage is discussed in more detail on page nine. * Six-month returns are cumulative; all other returns are annualized. Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. For additional information, see the individual Performance Overview for your Fund in this report. 1 Each Fund may invest in derivative instruments such as forwards, futures, options, and swap transactions. For additional information on the derivative instruments in which each Fund was invested during and at the end of the reporting period, see the Portfolios of Investments, Financial Statements, and Notes to Financial Statements sections of this report. 2 The Standard & Poor’s (S&P) National Municipal Bond Index is an unleveraged, market value-weighted index designed to measure the performance of the tax-exempt, investment-grade U.S. municipal bond market. This index does not reflect any initial or ongoing expenses and is not available for direct investment. 3 Each of the Lipper Municipal Debt Funds Averages shown in this report is calculated using the returns of all closed-end funds in their respective categories for each period as follows: Lipper General and Insured Unleveraged Municipal Debt Funds Average: 6-month, 7 funds; 1-year, 7 funds; 5-year, 6 funds; and 10-year, 6 funds; Lipper General Leveraged Municipal Debt Funds Average: 6-month, 74 funds; 1-year, 73 funds; 5-year, 70 funds; and 10-year, 51 funds. Lipper returns account for the effects of management fees and assume reinvestment of dividends, but do not reflect any applicable sales charges. The Lipper averages are not available for direct investment. 4 NEV is a leveraged Fund through investments in inverse floating rate securities, as discussed in more detail on page nine. The remaining three Funds in this report are unleveraged and use inverse floating rate securities for duration management and both income and total return enhancement. Nuveen Investments 7 During this period, municipal bonds with shorter maturities generally outperformed other maturity categories, with credits at the longest end of the yield curve posting the weakest returns. The underperformance of longer bonds was due in part to the rise in municipal yields at the longer end of the curve. Among these four Funds, NMI was the most advantageously situated in terms of duration and yield curve positioning, with more exposure to the outperforming shorter end of the yield curve. NEV and NUW, on the other hand, had the longer durations typical of newer Funds that were more recently invested in long-term bonds. Their greater exposure to the underperforming long part of the curve, as well as that of NUV, detracted from the performance of all three Funds for this period. Overall, variations in duration and yield curve positioning among the Funds accounted for the majority of the differences in performance. As previously mentioned, NEV used derivatives, such as forward interest rate swaps to reduce the duration of the Fund’s portfolio. These derivatives had a positive impact on NEV’s total return performance for the period. Credit exposure also played a role in performance during these six months. During the market reversal of late 2010, as the redemption activity in high-yield funds increased and risk aversion mounted, lower-rated credits were negatively impacted. For the period as a whole, bonds rated BBB generally underperformed those rated AAA. All of these Funds tended to be overweighted in bonds rated BBB, which negatively impacted their performance. This was offset to some degree in NMI by the Fund’s investment in individual securities that performed well. NEV, NMI and NUW also were hurt by their underweightings in bonds rated AAA. Holdings that generally helped the Funds’ returns included housing, resource recovery and general obligation (GOs) and other tax-supported bonds. In general, these Funds tended to have relatively light exposures to housing (with the exception of NEV) and were somewhat underweighted in GOs, which limited their participation in the performance of these sectors. During this period, pre-refunded bonds, which are often backed by U.S. Treasury securities, also were among the strongest performers, primarily due to their shorter effective maturities and higher credit quality. As of April 30, 2011, both NUV and NMI had good weightings in pre-refunded bonds, while NUW and NEV—as newer Funds—had little to no exposure to these credits. In contrast, the health care and transportation sectors turned in relatively weaker performance. All four of these Funds, especially NUW, were overweighted in the health care sector, which was generally negative for performance. NEV, however, benefited from strong individual security selection in the health care sector, with a number of its holdings outperforming the sector as a whole. Zero coupon bonds also were among the poorer performers, due largely to their longer maturities. 8 Nuveen Investments IMPACT OF LEVERAGE STRATEGY ON NEV’S PERFORMANCE One important factor impacting the return of NEV relative to the comparative indexes was the Fund’s use of effective leverage through investments in inverse floating rate securities. This Fund uses leverage because its manager believes that, over time, leveraging provides opportunities for additional income and total return for shareholders. However, use of leverage also can expose shareholders to additional volatility. For example, during periods when the prices of securities held by a Fund generally are declining, the negative impact of these valuation changes on net asset value and total return is magnified by the use of leverage. This is what happened during this reporting period, as the use of leverage had an overall negative impact on the Fund’s return. Nuveen Investments 9 Dividend and Share Price Information The monthly dividends of NUV, NUW, NMI and NEV remained stable throughout the six-month reporting period ended April 30, 2011. Due to normal portfolio activity, shareholders of the following Funds received capital gains and net ordinary income distributions in December 2010 as follows: Short-Term Capital Gains Long-Term Capital Gains and/or Ordinary Income Fund (per share) (per share) NUV NUW All of the Funds in this report seek to pay stable dividends at rates that reflect each Fund’s past results and projected future performance. During certain periods, each Fund may pay dividends at a rate that may be more or less than the amount of net investment income actually earned by the Fund during the period. If a Fund has cumulatively earned more than it has paid in dividends, it holds the excess in reserve as undistributed net investment income (UNII) as part of the Fund’s NAV. Conversely, if a Fund has cumulatively paid dividends in excess of its earnings, the excess constitutes negative UNII that is likewise reflected in the Fund’s NAV. Each Fund will, over time, pay all of its net investment income as dividends to shareholders. As of April 30, 2011, NUV, NMI and NEV had positive UNII balances, based upon our best estimate, for tax purposes and positive UNII balances for financial reporting purposes, while NUW had a positive UNII balance, based upon our best estimate, for tax purposes and a negative UNII balance for financial reporting purposes. SHARE REPURCHASES AND SHARE PRICE INFORMATION Since the inception of the Funds’ repurchase program, the Funds’ have not repurchased any of their outstanding shares. SHELF EQUITY PROGRAM On December 8, 2010, a registration statement filed by, NUV with the Securities and Exchange Commission (SEC) became effective authorizing the Fund to issue an additional 19.6 million shares through a shelf offering. Under this shelf offering program, the Fund, subject to market conditions, may raise additional equity capital from time to 10 Nuveen Investments time in varying amounts and offer methods at a net price at or above each Fund’s NAV per share. During the six-month reporting period, NUV sold shares through its shelf offering program at an average premium to NAV per share as shown in the accompanying table. Shares Sold through Premium to NAV Fund Shelf Offering Per Share Sold NUV 1.18% As of April 30, 2011 and during the six-month reporting period, the Funds’ share prices were trading at (+) premiums or (-) discounts to their NAVs as shown in the accompanying table. 4/30/11 Six-Month Average Fund (-) Discount (+) Premium/(-) Discount NUV (-)1.41% (-)2.19% NUW (-)2.73% (-)1.42% NMI (-)3.71% (-)2.88% NEV (-)4.13% (-)5.11% Nuveen Investments 11 NUV Nuveen Municipal Performance Value Fund, Inc. OVERVIEW as of April 30, 2011 Fund Snapshot Share Price Net Asset Value (NAV) Premium/(Discount) to NAV -1.41% Market Yield 5.17% Taxable-Equivalent Yield1 7.18% Net Assets ($000) Average Annual Total Return (Inception 6/17/87) On Share Price On NAV 6-Month (Cumulative) -7.02% -3.78% 1-Year -4.11% -0.24% 5-Year 4.07% 3.11% 10-Year 5.49% 4.52% States3 (as a % of total investments) California 13.6% Illinois 12.8% New York 7.6% Texas 7.2% New Jersey 5.4% Florida 4.8% Washington 4.5% Colorado 4.0% Missouri 3.5% Louisiana 3.3% Puerto Rico 2.8% Michigan 2.8% Ohio 2.5% Wisconsin 2.5% South Carolina 2.1% Indiana 2.0% Pennsylvania 1.9% Massachusetts 1.5% Rhode Island 1.2% Other 14.0% Portfolio Composition3 (as a % of total investments) Tax Obligation/Limited 19.0% Health Care 18.9% U.S. Guaranteed 16.2% Transportation 12.2% Tax Obligation/General 8.8% Utilities 6.6% Consumer Staples 6.4% Other 11.9% Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a federal income tax rate of 28%. When comparing the Fund to invest- ments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 3 Holdings are subject to change. 4 The Fund paid shareholders capital gains and net ordinary income distributions in December 2010 of $0.0271 per share. 12 Nuveen Investments NUW Nuveen Municipal Performance Value Fund 2 OVERVIEW as of April 30, 2011 Fund Snapshot Share Price Net Asset Value (NAV) Premium/(Discount) to NAV -2.73% Market Yield 6.01% Taxable-Equivalent Yield1 8.35% Net Assets ($000) Average Annual Total Return (Inception 2/25/09) On Share Price On NAV 6-Month (Cumulative) -12.08% -5.77% 1-Year -3.76% -0.91% Since Inception 5.61% 9.18% States3 (as a % of total investments) Illinois 11.7% California 10.4% Florida 8.8% Wisconsin 8.4% Louisiana 7.4% Texas 6.3% Ohio 5.9% Indiana 5.5% Colorado 5.3% Puerto Rico 4.8% Nevada 4.3% Arizona 3.5% Rhode Island 3.2% Other 14.5% Portfolio Composition3 (as a % of total investments) Health Care 24.2% Tax Obligation/Limited 22.5% Transportation 12.3% Tax Obligation/General 10.8% Utilities 9.0% Consumer Staples 6.6% Water and Sewer 5.0% Other 9.6% Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a federal income tax rate of 28%. When comparing the Fund to invest- ments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 3 Holdings are subject to change. 4 The Fund paid shareholders capital gains and net ordinary income distributions in December 2010 of $0.0221 per share. Nuveen Investments 13 NMI Nuveen Municipal Performance Income Fund, Inc. OVERVIEW as of April 30, 2011 Fund Snapshot Share Price Net Asset Value (NAV) Premium/(Discount) to NAV -3.71% Market Yield 5.78% Taxable-Equivalent Yield1 8.03% Net Assets ($000) Average Annual Total Return (Inception 4/20/88) On Share Price On NAV 6-Month (Cumulative) -9.77% -2.87% 1-Year -7.79% 1.59% 5-Year 4.51% 4.07% 10-Year 3.71% 4.82% States3 (as a % of total investments) California 19.2% Texas 10.3% Illinois 10.2% Missouri 6.0% New York 5.1% Colorado 4.8% Florida 4.7% South Carolina 4.3% Indiana 4.0% Virginia 3.0% Kentucky 2.8% Tennessee 2.5% Maryland 2.5% Alabama 2.4% Connecticut 2.1% Ohio 1.9% Other 14.2% Portfolio Composition3 (as a % of total investments) Health Care 14.8% Tax Obligation/Limited 14.6% U.S. Guaranteed 13.7% Utilities 13.0% Tax Obligation/General 9.5% Education and Civic Organizations 8.4% Consumer Staples 4.6% Materials 4.5% Transportation 4.1% Other 12.8% Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a federal income tax rate of 28%. When comparing the Fund to invest- ments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 3 Holdings are subject to change. 14 Nuveen Investments NEV Nuveen Enhanced Performance Municipal Value Fund OVERVIEW as of April 30, 2011 Fund Snapshot Share Price Net Asset Value (NAV) Premium/(Discount) to NAV -4.13% Market Yield 7.27% Taxable-Equivalent Yield1 10.10% Net Assets ($000) Average Annual Total Return (Inception 9/25/09) On Share Price On NAV 6-Month (Cumulative) -10.72% -8.37% 1-Year -4.45% -2.57% Since Inception -4.81% -0.47% States3,4 (as a % of total investments) California 16.1% Illinois 10.5% Michigan 9.5% Florida 7.3% Georgia 7.0% Ohio 6.6% Pennsylvania 5.2% Wisconsin 5.0% Colorado 4.7% Texas 3.9% Massachusetts 3.4% Arizona 3.1% New York 2.7% Other 15.0% Portfolio Composition3,4 (as a % of total investments) Tax Obligation/Limited 20.6% Health Care 16.5% Transportation 15.2% Tax Obligation/General 12.0% Education and Civic Organizations 11.3% Utilities 4.8% Consumer Staples 4.7% Other 14.9% Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a federal income tax rate of 28%. When comparing the Fund to invest- ments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 3 Holdings are subject to change 4 Excluding investments in derivatives. Nuveen Investments 15 Nuveen Municipal Value Fund, Inc. NUV Portfolio of Investments April 30, 2011 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Alabama – 0.1% $ 1,750 Huntsville Healthcare Authority, Alabama, Revenue Bonds, Series 2001A, 5.750%, 6/01/31 6/11 at 101.00 A1 (4) $ 1,776,005 (Pre-refunded 6/01/11) Alaska – 0.6% Alaska Housing Finance Corporation, General Housing Purpose Bonds, Series 2005A, 5.000%, 12/14 at 100.00 AA+ 12/01/30 – FGIC Insured Alaska Housing Finance Corporation, General Housing Purpose Bonds, Series 2005B-2, 5.250%, 6/15 at 100.00 AA+ 12/01/30 – NPFG Insured Anchorage, Alaska, General Obligation Bonds, Series 2003B, 5.000%, 9/01/23 (Pre-refunded 9/13 at 100.00 AA (4) 9/01/13) – FGIC Insured Total Alaska Arizona – 0.7% Arizona Health Facilities Authority, Hospital System Revenue Bonds, Phoenix Children’s 2/12 at 101.00 N/R (4) Hospital, Series 2002A, 6.250%, 2/15/21 (Pre-refunded 2/15/12) Phoenix Civic Improvement Corporation, Arizona, Senior Lien Airport Revenue Bonds, Series 7/18 at 100.00 AA– 2008A, 5.000%, 7/01/38 Quechan Indian Tribe of the Fort Yuma Reservation, Arizona, Government Project Bonds, Series 12/17 at 102.00 N/R 2008, 7.000%, 12/01/27 Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, Citigroup Energy Inc No Opt. Call A Prepay Contract Obligations, Series 2007, 5.000%, 12/01/37 Scottsdale Industrial Development Authority, Arizona, Hospital Revenue Bonds, Scottsdale 9/13 at 100.00 A– Healthcare, Series 2008A, 5.250%, 9/01/30 Total Arizona Arkansas – 0.1% University of Arkansas, Fayetteville, Various Facilities Revenue Bonds, Series 2002, 5.000%, 12/12 at 100.00 Aa2 12/01/32 – FGIC Insured California – 13.7% California Department of Water Resources, Power Supply Revenue Bonds, Series 2002A: 5.125%, 5/01/19 (Pre-refunded 5/01/12) 5/12 at 101.00 Aaa 5.250%, 5/01/20 (Pre-refunded 5/01/12) 5/12 at 101.00 Aaa California Health Facilities Financing Authority, Revenue Bonds, Kaiser Permanante System, Series 2006: 5.000%, 4/01/37 – BHAC Insured 4/16 at 100.00 AA+ 5.000%, 4/01/37 4/16 at 100.00 A+ California Infrastructure Economic Development Bank, Revenue Bonds, J. David Gladstone 10/11 at 101.00 A– Institutes, Series 2001, 5.250%, 10/01/34 California Municipal Finance Authority, Revenue Bonds, Eisenhower Medical Center, Series 7/20 at 100.00 Baa1 2010A, 5.750%, 7/01/40 California Pollution Control Financing Authority, Revenue Bonds, Pacific Gas and Electric 6/17 at 100.00 A3 Company, Series 2004C, 4.750%, 12/01/23 – FGIC Insured (Alternative Minimum Tax) California State, General Obligation Bonds, Series 2003: 5.250%, 2/01/28 8/13 at 100.00 A1 5.000%, 2/01/33 8/13 at 100.00 A1 California State, Various Purpose General Obligation Bonds, Series 2007, 5.000%, 6/01/37 6/17 at 100.00 A1 California Statewide Community Development Authority, Certificates of Participation, Internext 10/11 at 100.00 BBB Group, Series 1999, 5.375%, 4/01/17 California Statewide Community Development Authority, Revenue Bonds, Methodist Hospital 8/19 at 100.00 Aa2 Project, Series 2009, 6.750%, 2/01/38 California Statewide Community Development Authority, Revenue Bonds, St. Joseph Health System, 7/18 at 100.00 AA– Series 2007A, 5.750%, 7/01/47 – FGIC Insured Coast Community College District, Orange County, California, General Obligation Bonds, Series 8/18 at 100.00 AA+ 2006C, 0.000%, 8/01/32 – AGM Insured 16 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value California (continued) $ 4,505 Covina-Valley Unified School District, Los Angeles County, California, General Obligation No Opt. Call A+ $ 1,385,603 Bonds, Series 2003B, 0.000%, 6/01/28 – FGIC Insured Desert Community College District, Riverside County, California, General Obligation Bonds, 8/17 at 42.63 AA+ Election 2004 Series 2007C, 0.000%, 8/01/33 – AGM Insured Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Bonds, Series No Opt. Call AAA 1995A, 0.000%, 1/01/22 (ETM) Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement 6/13 at 100.00 AAA Asset-Backed Bonds, Series 2003B, 5.000%, 6/01/38 (Pre-refunded 6/01/13) – AMBAC Insured Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement Asset-Backed Revenue Bonds, Series 2005A: 5.000%, 6/01/38 – FGIC Insured 6/15 at 100.00 A2 5.000%, 6/01/45 6/15 at 100.00 A2 Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/13 at 100.00 AAA Bonds, Series 2003A-1, 6.750%, 6/01/39 (Pre-refunded 6/01/13) Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 4.500%, 6/01/27 6/17 at 100.00 BBB– 5.000%, 6/01/33 6/17 at 100.00 Baa3 5.125%, 6/01/47 6/17 at 100.00 Baa3 Hemet Unified School District, Riverside County, California, General Obligation Bonds, Series 8/16 at 102.00 AA+ 2008B, 5.125%, 8/01/37 – AGC Insured Los Angeles Department of Water and Power, California, Waterworks Revenue Refunding Bonds, 7/11 at 100.00 AA Series 2001A, 5.125%, 7/01/41 Los Angeles Regional Airports Improvement Corporation, California, Sublease Revenue Bonds, 12/12 at 102.00 B– Los Angeles International Airport, American Airlines Inc. Terminal 4 Project, Series 2002C, 7.500%, 12/01/24 (Alternative Minimum Tax) Merced Union High School District, Merced County, California, General Obligation Bonds, Series 1999A: 0.000%, 8/01/23 – FGIC Insured No Opt. Call A+ 0.000%, 8/01/24 – FGIC Insured No Opt. Call A+ Montebello Unified School District, Los Angeles County, California, General Obligation Bonds, No Opt. Call A+ Series 2004, 0.000%, 8/01/27 – FGIC Insured M-S-R Energy Authority, California, Gas Revenue Bonds, Series 2009C, 6.500%, 11/01/39 No Opt. Call A Ontario, California, Certificates of Participation, Water System Improvement Project, 7/14 at 100.00 AA– Refunding Series 2004, 5.000%, 7/01/29 – NPFG Insured Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2009, 11/19 at 100.00 Baa3 6.750%, 11/01/39 Rancho Mirage Joint Powers Financing Authority, California, Revenue Bonds, Eisenhower Medical 7/14 at 100.00 Baa1 (4) Center, Series 2004, 5.625%, 7/01/34 (Pre-refunded 7/01/14) Riverside Public Financing Authority, California, University Corridor Tax Allocation Bonds, 8/17 at 100.00 Baa1 Series 2007C, 5.000%, 8/01/37 – NPFG Insured San Bruno Park School District, San Mateo County, California, General Obligation Bonds, Series 2000B: 0.000%, 8/01/24 – FGIC Insured No Opt. Call AA 0.000%, 8/01/25 – FGIC Insured No Opt. Call AA San Francisco Redevelopment Financing Authority, California, Tax Allocation Revenue Bonds, 2/21 at 100.00 BBB Mission Bay South Redevelopment Project, Series 2011D, 7.000%, 8/01/41 San Joaquin Hills Transportation Corridor Agency, Orange County, California, Toll Road Revenue Refunding Bonds, Series 1997A: 0.000%, 1/15/25 – NPFG Insured No Opt. Call Baa1 0.000%, 1/15/35 – NPFG Insured No Opt. Call Baa1 San Jose, California, Airport Revenue Bonds, Series 2007A, 6.000%, 3/01/47 – AMBAC Insured 3/17 at 100.00 A (Alternative Minimum Tax) San Mateo County Community College District, California, General Obligation Bonds, Series No Opt. Call Aaa 2006B, 0.000%, 9/01/28 – NPFG Insured Nuveen Investments 17 Nuveen Municipal Value Fund, Inc. (continued) NUV Portfolio of Investments April 30, 2011 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value California (continued) $ 5,000 San Mateo Union High School District, San Mateo County, California, General Obligation Bonds, No Opt. Call Aa1 $ 2,302,100 Election of 2000, Series 2002B, 0.000%, 9/01/24 – FGIC Insured University of California, General Revenue Bonds, Refunding Series 2009O, 5.250%, 5/15/39 No Opt. Call Aa1 Yuba County Water Agency, California, Yuba River Development Revenue Bonds, Pacific Gas and 9/11 at 100.00 Baa1 Electric Company, Series 1966A, 4.000%, 3/01/16 Total California Colorado – 4.0% Arkansas River Power Authority, Colorado, Power Revenue Bonds, Series 2006, 5.250%, 10/01/40 – 10/16 at 100.00 BBB SYNCORA GTY Insured Colorado Educational and Cultural Facilities Authority, Charter School Revenue Bonds, 8/11 at 100.00 AAA Peak-to-Peak Charter School, Series 2001, 7.625%, 8/15/31 (Pre-refunded 8/15/11) Colorado Health Facilities Authority, Colorado, Revenue Bonds, Catholic Health Initiatives, 9/16 at 100.00 AA Series 2006A, 4.500%, 9/01/38 Colorado Health Facilities Authority, Health Facilities Revenue Bonds, Sisters of Charity of No Opt. Call AA Leavenworth Health Services Corporation, Series 2010A, 5.000%, 1/01/40 Colorado Health Facilities Authority, Revenue Bonds, Catholic Health Initiatives, Series 3/12 at 100.00 N/R (4) 2002A, 5.500%, 3/01/32 (Pre-refunded 3/02/12) Colorado Health Facilities Authority, Revenue Bonds, Longmont United Hospital, Series 2006B, 12/16 at 100.00 Baa2 5.000%, 12/01/23 – RAAI Insured Colorado Health Facilities Authority, Revenue Bonds, Poudre Valley Health System, Series 9/18 at 102.00 AA+ 2005C, 5.250%, 3/01/40 – AGM Insured Colorado Health Facilities Authority, Revenue Bonds, Vail Valley Medical Center, Series 2001, 1/12 at 100.00 A– 5.750%, 1/15/22 Denver, Colorado, Airport System Revenue Refunding Bonds, Series 2003B, 5.000%, 11/15/33 – 11/13 at 100.00 A+ SYNCORA GTY Insured E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 2000B: 0.000%, 9/01/31 – NPFG Insured No Opt. Call Baa1 0.000%, 9/01/32 – NPFG Insured No Opt. Call Baa1 E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Refunding Series 2006B, 0.000%, 9/26 at 52.10 Baa1 9/01/39 – NPFG Insured E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2004B: 0.000%, 9/01/27 – NPFG Insured 9/20 at 67.94 Baa1 0.000%, 3/01/36 – NPFG Insured 9/20 at 41.72 Baa1 Ebert Metropolitan District, Colorado, Limited Tax General Obligation Bonds, Series 2007, 12/17 at 100.00 N/R 5.350%, 12/01/37 – RAAI Insured Northwest Parkway Public Highway Authority, Colorado, Revenue Bonds, Senior Series 2001A, 6/11 at 102.00 N/R (4) 5.500%, 6/15/19 (Pre-refunded 6/15/11) – AMBAC Insured Northwest Parkway Public Highway Authority, Colorado, Revenue Bonds, Senior Series 2001C, 6/16 at 100.00 N/R (4) 0.000%, 6/15/21 (Pre-refunded 6/15/16) – AMBAC Insured Regional Transportation District, Colorado, Denver Transit Partners Eagle P3 Project Private 7/20 at 100.00 Baa3 Activity Bonds, Series 2010, 6.000%, 1/15/41 Total Colorado Connecticut – 0.2% Mashantucket Western Pequot Tribe, Connecticut, Subordinate Special Revenue Bonds, Series 11/17 at 100.00 N/R 2007A, 5.750%, 9/01/34 District of Columbia – 0.5% Washington Convention Center Authority, District of Columbia, Dedicated Tax Revenue Bonds, 10/16 at 100.00 A1 Senior Lien Refunding Series 2007A, 4.500%, 10/01/30 – AMBAC Insured Florida – 4.8% Escambia County Health Facilities Authority, Florida, Revenue Bonds, Ascension Health Credit 11/12 at 101.00 AA+ Group, Series 2002C, 5.750%, 11/15/32 Florida State Board of Education, Public Education Capital Outlay Bonds, Series 2005E, 6/15 at 101.00 AAA 4.500%, 6/01/35 (UB) 18 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Florida (continued) $ 1,750 Hillsborough County Industrial Development Authority, Florida, Hospital Revenue Bonds, Tampa 10/16 at 100.00 A3 $ 1,461,443 General Hospital, Series 2006, 5.250%, 10/01/41 Jacksonville, Florida, Better Jacksonville Sales Tax Revenue Bonds, Series 2001, 5.000%, 10/11 at 100.00 A1 10/01/30 – AMBAC Insured JEA, Florida, Electric System Revenue Bonds, Series Three 2006A, 5.000%, 10/01/41 – AGM Insured 4/15 at 100.00 AA+ Lee County, Florida, Airport Revenue Bonds, Series 2000A, 6.000%, 10/01/32 – AGM Insured 10/11 at 100.00 AA+ (Alternative Minimum Tax) Marion County Hospital District, Florida, Revenue Bonds, Munroe Regional Medical Center, 10/17 at 100.00 A3 Series 2007, 5.000%, 10/01/34 Miami-Dade County Expressway Authority, Florida, Toll System Revenue Bonds, Series 2010A, 7/20 at 100.00 A 5.000%, 7/01/40 Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2010B, 10/20 at 100.00 A2 5.000%, 10/01/29 Miami-Dade County, Florida, Water and Sewer System Revenue Bonds, Series 2010, 5.000%, 10/20 at 100.00 AA+ 10/01/39 – AGM Insured Orange County School Board, Florida, Certificates of Participation, Series 2002A, 5.000%, 8/12 at 100.00 AA– 8/01/27 – NPFG Insured Orange County, Florida, Tourist Development Tax Revenue Bonds, Series 2006, 5.000%, 10/01/31 – 10/16 at 100.00 A+ SYNCORA GTY Insured Port Saint Lucie, Florida, Special Assessment Revenue Bonds, Southwest Annexation District 1B, 7/17 at 100.00 Baa1 Series 2007, 5.000%, 7/01/40 – NPFG Insured Seminole Tribe of Florida, Special Obligation Bonds, Series 2007A, 144A, 5.250%, 10/01/27 10/17 at 100.00 BBB– South Miami Health Facilities Authority, Florida, Hospital Revenue, Baptist Health Systems 8/17 at 100.00 AA Obligation Group, Series 2007, 5.000%, 8/15/42 (UB) Total Florida Georgia – 1.0% Atlanta, Georgia, Water and Wastewater Revenue Bonds, Series 1999A, 5.000%, 11/01/38 – 5/11 at 100.00 A1 FGIC Insured Atlanta, Georgia, Water and Wastewater Revenue Bonds, Series 2001A, 5.000%, 11/01/33 – 5/12 at 100.00 A1 NPFG Insured Augusta, Georgia, Water and Sewerage Revenue Bonds, Series 2004, 5.250%, 10/01/39 – 10/14 at 100.00 AA+ AGM Insured Royston Hospital Authority, Georgia, Revenue Anticipation Certificates, Ty Cobb Healthcare 7/11 at 100.00 N/R System Inc., Series 1999, 6.500%, 7/01/27 Total Georgia Hawaii – 1.1% Hawaii Department of Budget and Finance, Special Purpose Revenue Bonds, Hawaiian Electric 10/12 at 101.00 Baa1 Company Inc., Series 1997A, 5.650%, 10/01/27 – NPFG Insured Honolulu City and County, Hawaii, General Obligation Bonds, Series 2003A, 5.250%, 3/01/28 – 3/13 at 100.00 Aa1 NPFG Insured Total Hawaii Illinois – 12.8% Aurora, Illinois, Golf Course Revenue Bonds, Series 2000, 6.375%, 1/01/20 7/11 at 100.00 A+ Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated Tax No Opt. Call Aa2 Revenues, Series 1998B-1, 0.000%, 12/01/24 – FGIC Insured Chicago Housing Authority, Illinois, Revenue Bonds, Capital Fund Program, Series 2001, 5.375%, 7/12 at 100.00 Aaa 7/01/18 (Pre-refunded 7/01/12) Chicago, Illinois, General Obligation Bonds, Series 2002A, 5.625%, 1/01/39 – AMBAC Insured 7/12 at 100.00 Aa3 Chicago, Illinois, General Obligation Bonds, Series 2002A, 5.625%, 1/01/39 (Pre-refunded 7/12 at 100.00 Aa3 (4) 7/01/12) – AMBAC Insured Chicago, Illinois, Second Lien Passenger Facility Charge Revenue Bonds, O’Hare International 7/11 at 101.00 A2 Airport, Series 2001C, 5.100%, 1/01/26 – AMBAC Insured (Alternative Minimum Tax) Nuveen Investments 19 Nuveen Municipal Value Fund, Inc. (continued) NUV Portfolio of Investments April 30, 2011 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Illinois (continued) $ 2,825 Chicago, Illinois, Third Lien General Airport Revenue Bonds, O’Hare International Airport, 1/14 at 100.00 AA+ $ 2,744,601 Series 2003C-2, 5.250%, 1/01/30 – AGM Insured (Alternative Minimum Tax) Cook County High School District 209, Proviso Township, Illinois, General Obligation Bonds, 12/16 at 100.00 AA+ Series 2004, 5.000%, 12/01/19 – AGM Insured Cook County, Illinois, General Obligation Bonds, Refunding Series 2010A, 5.250%, 11/15/33 11/20 at 100.00 AA Cook County, Illinois, Recovery Zone Facility Revenue Bonds, Navistar International 10/20 at 100.00 BB– Corporation Project, Series 2010, 6.500%, 10/15/40 DuPage County Community School District 200, Wheaton, Illinois, General Obligation Bonds, 11/13 at 100.00 Aa3 Series 2003B, 5.250%, 11/01/20 – AGM Insured DuPage County Community School District 200, Wheaton, Illinois, General Obligation Bonds, 11/13 at 100.00 AAA Series 2003B, 5.250%, 11/01/20 (Pre-refunded 11/01/13) – AGM Insured Illinois Development Finance Authority, Gas Supply Revenue Bonds, Peoples Gas, Light and 11/13 at 101.00 A1 Coke Company, Series 2003E, 4.875%, 11/01/38 (Mandatory put 11/01/18) – AMBAC Insured (Alternative Minimum Tax) Illinois Development Finance Authority, Local Government Program Revenue Bonds, Kane, Cook and No Opt. Call Aa3 DuPage Counties School District U46 – Elgin, Series 2002, 0.000%, 1/01/19 – AGM Insured Illinois Development Finance Authority, Local Government Program Revenue Bonds, Winnebago and No Opt. Call Aa3 Boone Counties School District 205 – Rockford, Series 2000, 0.000%, 2/01/19 – AGM Insured Illinois Development Finance Authority, Revenue Bonds, Chicago Charter School Foundation, 12/12 at 100.00 N/R (4) Series 2002A, 6.250%, 12/01/32 (Pre-refunded 12/01/12) Illinois Development Finance Authority, Revenue Bonds, Illinois Wesleyan University, Series 9/11 at 100.00 BBB+ 2001, 5.125%, 9/01/35 – AMBAC Insured Illinois Development Finance Authority, Revenue Bonds, Illinois Wesleyan University, Series 9/11 at 100.00 BBB+ (4) 2001, 5.125%, 9/01/35 (Pre-refunded 9/01/11) – AMBAC Insured Illinois Finance Authority, Revenue Bonds, Central DuPage Health, Series 2009B, 11/19 at 100.00 AA 5.500%, 11/01/39 Illinois Finance Authority, Revenue Bonds, Central DuPage Health, Series 2009, 5.250%, 11/01/39 11/19 at 100.00 AA Illinois Finance Authority, Revenue Bonds, Loyola University of Chicago, Tender Option Bond No Opt. Call AA+ Trust 1137, 9.156%, 7/01/15 (IF) Illinois Finance Authority, Revenue Bonds, Northwestern Memorial Hospital, Series 2004A, 8/14 at 100.00 N/R (4) 5.500%, 8/15/43 (Pre-refunded 8/15/14) Illinois Finance Authority, Revenue Bonds, OSF Healthcare System, Refunding Series 2010A, 5/20 at 100.00 A 6.000%, 5/15/39 Illinois Finance Authority, Revenue Bonds, Provena Health, Series 2009A, 7.750%, 8/15/34 8/19 at 100.00 BBB+ Illinois Finance Authority, Revenue Bonds, Sherman Health Systems, Series 2007A, 8/17 at 100.00 BBB 5.500%, 8/01/37 Illinois Health Facilities Authority, Revenue Bonds, Loyola University Health System, Series 7/11 at 100.00 Baa1 1997A, 5.000%, 7/01/24 – NPFG Insured Illinois Health Facilities Authority, Revenue Bonds, Sherman Health Systems, Series 1997, 8/11 at 100.00 BBB 5.250%, 8/01/22 – AMBAC Insured Illinois Health Facilities Authority, Revenue Bonds, South Suburban Hospital, Series 1992, No Opt. Call N/R (4) 7.000%, 2/15/18 (ETM) Illinois Sports Facility Authority, State Tax Supported Bonds, Series 2001, 5.500%, 6/15/30 – 6/15 at 101.00 A AMBAC Insured Lombard Public Facilities Corporation, Illinois, First Tier Conference Center and Hotel 1/16 at 100.00 B– Revenue Bonds, Series 2005A-2, 5.500%, 1/01/36 – ACA Insured Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion Project, Series 1993A: 0.000%, 6/15/17 – FGIC Insured No Opt. Call A2 0.000%, 6/15/18 – FGIC Insured No Opt. Call A2 20 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Illinois (continued) Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion Project, Series 1994B: $ 7,250 0.000%, 6/15/18 – NPFG Insured No Opt. Call AAA $ 5,287,135 0.000%, 6/15/21 – NPFG Insured No Opt. Call AAA 0.000%, 6/15/28 – NPFG Insured No Opt. Call AAA 0.000%, 6/15/29 – FGIC Insured No Opt. Call AAA Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion Project, Series 2002A: 0.000%, 6/15/24 – NPFG Insured 6/22 at 101.00 AAA 0.000%, 6/15/34 – NPFG Insured No Opt. Call AAA 0.000%, 12/15/35 – NPFG Insured No Opt. Call AAA 0.000%, 6/15/36 – NPFG Insured No Opt. Call AAA 0.000%, 12/15/36 – NPFG Insured No Opt. Call AAA 0.000%, 6/15/39 – NPFG Insured No Opt. Call AAA 5.250%, 6/15/42 – NPFG Insured 6/12 at 101.00 AAA Metropolitan Pier and Exposition Authority, Illinois, Revenue Refunding Bonds, McCormick Place No Opt. Call AA– Expansion Project, Series 1996A, 0.000%, 12/15/21 – NPFG Insured Metropolitan Pier and Exposition Authority, Illinois, Revenue Refunding Bonds, McCormick Place Expansion Project, Series 2002B: 0.000%, 6/15/20 – NPFG Insured 6/17 at 101.00 AAA 0.000%, 6/15/21 – NPFG Insured 6/17 at 101.00 AAA Round Lake, Lake County, Illinois, Special Tax Bonds, Lakewood Grove Special Service Area 4, 3/17 at 100.00 AA+ Series 2007, 4.700%, 3/01/33 – AGC Insured Tri-City Regional Port District, Illinois, Port and Terminal Facilities Revenue Refunding No Opt. Call N/R Bonds, Delivery Network Project, Series 2003A, 4.900%, 7/01/14 (Alternative Minimum Tax) Will County Community School District 161, Summit Hill, Illinois, Capital Appreciation School No Opt. Call N/R Bonds, Series 1999, 0.000%, 1/01/18 – FGIC Insured Will County Community School District 161, Summit Hill, Illinois, Capital Appreciation School No Opt. Call N/R (4) Bonds, Series 1999, 0.000%, 1/01/18 – FGIC Insured (ETM) Total Illinois Indiana – 2.0% Anderson, Indiana, Economic Development Revenue Bonds, Anderson University, Series 2007, 4/14 at 100.00 N/R 5.000%, 10/01/24 Indiana Bond Bank, State Revolving Fund Program Bonds, Series 2001A, 5.375%, 2/01/19 2/13 at 101.00 N/R (4) (Pre-refunded 2/01/13) (Alternative Minimum Tax) Indiana Bond Bank, State Revolving Fund Program Bonds, Series 2001A, 5.375%, 2/01/19 2/13 at 101.00 AAA Indiana Health Facility Financing Authority, Hospital Revenue Bonds, Deaconess Hospital Inc., 3/14 at 100.00 A Series 2004A, 5.375%, 3/01/34 – AMBAC Insured Indiana Municipal Power Agency, Power Supply Revenue Bonds, Series 2007A, 5.000%, 1/01/42 – 1/17 at 100.00 A+ NPFG Insured Indianapolis Local Public Improvement Bond Bank, Indiana, Series 1999E: 0.000%, 2/01/21 – AMBAC Insured No Opt. Call AA 0.000%, 2/01/27 – AMBAC Insured No Opt. Call AA Whiting Redevelopment District, Indiana, Tax Increment Revenue Bonds, Lakefront Development 7/20 at 100.00 N/R Project, Series 2010, 6.750%, 1/15/32 Total Indiana Iowa – 0.9% Iowa Finance Authority, Single Family Mortgage Revenue Bonds, Series 2007B, 4.800%, 1/01/37 7/16 at 100.00 AAA (Alternative Minimum Tax) Iowa Higher Education Loan Authority, Private College Facility Revenue Bonds, Wartburg 10/12 at 100.00 N/R (4) College, Series 2002, 5.500%, 10/01/33 (Pre-refunded 10/01/12) – ACA Insured Iowa Tobacco Settlement Authority, Asset Backed Settlement Revenue Bonds, Series 2005C, 6/15 at 100.00 BBB 5.625%, 6/01/46 Nuveen Investments 21 Nuveen Municipal Value Fund, Inc. (continued) NUV Portfolio of Investments April 30, 2011 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Iowa (continued) $ 6,160 Iowa Tobacco Settlement Authority, Tobacco Settlement Asset-Backed Revenue Bonds, Series 6/11 at 101.00 AAA $ 6,250,614 2001B, 5.600%, 6/01/35 (Pre-refunded 6/01/11) Total Iowa Kansas – 0.6% Kansas Department of Transportation, Highway Revenue Bonds, Series 2004A, 5.000%, 3/01/22 3/14 at 100.00 AAA Kentucky – 0.1% Greater Kentucky Housing Assistance Corporation, FHA-Insured Section 8 Mortgage Revenue 7/11 at 100.00 Baa1 Refunding Bonds, Series 1997A, 6.100%, 1/01/24 – NPFG Insured Kentucky Economic Development Finance Authority, Louisville Arena Project Revenue Bonds, 6/18 at 100.00 AA+ Louisville Arena Authority, Inc., Series 2008-A1, 6.000%, 12/01/38 – AGC Insured Total Kentucky Louisiana – 3.3% East Baton Rouge Parish, Louisiana, Revenue Refunding Bonds, Georgia Pacific Corporation No Opt. Call Ba2 Project, Series 1998, 5.350%, 9/01/11 (Alternative Minimum Tax) Louisiana Local Government Environment Facilities and Community Development Authority, No Opt. Call BBB– Revenue Bonds, Westlake Chemical Corporation Projects, Series 2009A, 6.500%, 8/01/29 (Mandatory put 8/01/20) Louisiana Local Government Environment Facilities and Community Development Authority, 11/20 at 100.00 BBB– Revenue Bonds, Westlake Chemical Corporation Projects, Series 2010A-1, 6.500%, 11/01/35 Louisiana Local Government Environmental Facilities & Community Development Authority, 11/17 at 100.00 BBB– Revenue Bonds, Westlake Chemical Corporation Project, Series 2007, 6.750%, 11/01/32 Louisiana Public Facilities Authority, Hospital Revenue Bonds, Franciscan Missionaries of Our 8/15 at 100.00 A+ Lady Health System, Series 2005A, 5.250%, 8/15/32 Louisiana Public Facilities Authority, Hospital Revenue Refunding Bonds, Southern Baptist 5/11 at 100.00 AAA Hospital, Series 1986, 8.000%, 5/15/12 (ETM) Louisiana Public Facilities Authority, Revenue Bonds, Ochsner Clinic Foundation Project, 5/17 at 100.00 Baa1 Series 2007A, 5.250%, 5/15/38 Tobacco Settlement Financing Corporation, Louisiana, Tobacco Settlement Asset-Backed Bonds, 5/11 at 101.00 A– Series 2001B, 5.875%, 5/15/39 Total Louisiana Maryland – 0.4% Maryland Energy Financing Administration, Revenue Bonds, AES Warrior Run Project, Series 1995, 7/11 at 100.00 N/R 7.400%, 9/01/19 (Alternative Minimum Tax) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, MedStar Health, 8/14 at 100.00 A2 Series 2004, 5.500%, 8/15/33 Total Maryland Massachusetts – 1.5% Massachusetts Development Finance Agency, Resource Recovery Revenue Bonds, Ogden Haverhill 6/11 at 100.00 A– Associates, Series 1998B, 5.100%, 12/01/12 (Alternative Minimum Tax) Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Cape Cod Health Care 11/11 at 101.00 BBB+ Inc., Series 2001C, 5.250%, 11/15/31 – RAAI Insured Massachusetts Health and Educational Facilities Authority, Revenue Bonds, CareGroup Inc., 7/18 at 100.00 A3 Series 2008E-1 &2, 5.125%, 7/01/38 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Northern Berkshire 7/14 at 100.00 CCC Community Services Inc., Series 2004A, 6.375%, 7/01/34 (5) Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Northern Berkshire Community Services Inc., Series 2004B: 6.250%, 7/01/24 (5) 7/14 at 100.00 CCC 6.375%, 7/01/34 (5) 7/14 at 100.00 CCC Massachusetts Health and Educational Facilities Authority, Revenue Refunding Bonds, Suffolk 7/19 at 100.00 BBB University Issue, Series 2009A, 5.750%, 7/01/39 Massachusetts Housing Finance Agency, Housing Bonds, Series 2009F, 5.700%, 6/01/40 12/18 at 100.00 AA– 22 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Massachusetts (continued) $ 4,250 Massachusetts Water Pollution Abatement Trust, Pooled Loan Program Bonds, Series 2000-6, 8/11 at 100.00 AAA $ 4,286,210 5.500%, 8/01/30 Total Massachusetts Michigan – 2.8% Detroit Local Development Finance Authority, Michigan, Tax Increment Bonds, Series 1998A, 11/11 at 100.00 B– 5.500%, 5/01/21 Detroit Water Supply System, Michigan, Water Supply System Revenue Bonds, Series 2006D, 7/16 at 100.00 AA+ 4.625%, 7/01/32 – AGM Insured Detroit, Michigan, Second Lien Sewerage Disposal System Revenue Bonds, Series 2005A, 5.000%, 7/15 at 100.00 A 7/01/35 – NPFG Insured Kalamazoo Hospital Finance Authority, Michigan, Hospital Revenue Refunding Bonds, Bronson 5/20 at 100.00 Aa3 Methodist Hospital, Series 2010, 5.250%, 5/15/36 – AGM Insured Michigan Municipal Bond Authority, Clean Water Revolving Fund Revenue Refunding Bonds, Series 10/12 at 100.00 AAA 2002, 5.250%, 10/01/19 Michigan Municipal Bond Authority, Public School Academy Revenue Bonds, Detroit Academy of Arts and Sciences Charter School, Series 2001A: 7.500%, 10/01/12 10/11 at 100.00 B1 7.900%, 10/01/21 10/11 at 100.00 B1 8.000%, 10/01/31 10/11 at 100.00 B1 Michigan State Building Authority, Revenue Bonds, Facilities Program, Series 2005I, 5.000%, 10/15 at 100.00 Aa3 10/15/22 – AMBAC Insured Michigan Strategic Fund, Limited Obligation Resource Recovery Revenue Refunding Bonds, Detroit 12/12 at 100.00 BBB+ Edison Company, Series 2002D, 5.250%, 12/15/32 – SYNCORA GTY Insured Royal Oak Hospital Finance Authority, Michigan, Hospital Revenue Bonds, William Beaumont 9/18 at 100.00 A1 Hospital, Refunding Series 2009V, 8.250%, 9/01/39 Total Michigan Minnesota – 0.8% Breckenridge, Minnesota, Revenue Bonds, Catholic Health Initiatives, Series 2004A, 5.000%, 5/01/30 5/14 at 100.00 AA Minneapolis Health Care System, Minnesota, Revenue Bonds, Fairview Hospital and Healthcare 11/18 at 100.00 A Services, Series 2008A, 6.625%, 11/15/28 Minnesota Housing Finance Agency, Rental Housing Bonds, Series 1995D, 5.900%, 8/01/15 – 8/11 at 100.00 AA+ NPFG Insured Saint Paul Housing and Redevelopment Authority, Minnesota, Health Care Facilities Revenue 11/16 at 100.00 A3 Bonds, HealthPartners Obligated Group, Series 2006, 5.250%, 5/15/36 Total Minnesota Missouri – 3.6% Bi-State Development Agency of the Missouri-Illinois Metropolitan District, Mass Transit Sales 10/13 at 100.00 AA+ Tax Appropriation Bonds, Metrolink Cross County Extension Project, Series 2002B, 5.000%, 10/01/32 – AGM Insured Missouri Health and Educational Facilities Authority, Revenue Bonds, BJC Health System, Series 5/13 at 100.00 AA 2003, 5.250%, 5/15/32 (UB) Missouri Health and Educational Facilities Authority, Revenue Bonds, SSM Health Care System, 6/20 at 100.00 AA– Series 2010B, 5.000%, 6/01/30 Sugar Creek, Missouri, Industrial Development Revenue Bonds, Lafarge North America Inc., 6/13 at 101.00 Baa3 Series 2003A, 5.650%, 6/01/37 (Alternative Minimum Tax) West Plains Industrial Development Authority, Missouri, Hospital Facilities Revenue Bonds, Ozark Medical Center, Series 1997: 5.500%, 11/15/12 5/11 at 100.00 B+ 5.600%, 11/15/17 5/11 at 100.00 B+ West Plains Industrial Development Authority, Missouri, Hospital Facilities Revenue Bonds, 5/11 at 100.00 B+ Ozark Medical Center, Series 1999, 6.750%, 11/15/24 Total Missouri Nuveen Investments 23 Nuveen Municipal Value Fund, Inc. (continued) NUV Portfolio of Investments April 30, 2011 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Montana – 0.2% $ 3,750 Forsyth, Rosebud County, Montana, Pollution Control Revenue Refunding Bonds, Puget Sound 3/13 at 101.00 A– $ 3,751,238 Energy, Series 2003A, 5.000%, 3/01/31 – AMBAC Insured Nebraska – 0.3% Omaha Public Power District, Nebraska, Electric System Revenue Bonds, Series 2008A, 2/18 at 100.00 Aa1 5.500%, 2/01/39 Nevada – 1.1% Carson City, Nevada, Hospital Revenue Bonds, Carson-Tahoe Hospital, Series 2003A, 5.125%, 9/13 at 100.00 BBB 9/01/29 – RAAI Insured Clark County, Nevada, Airport Revenue Bonds, Subordinte Lien Series 2010B, 5.750%, 7/01/42 1/20 at 100.00 Aa3 Director of Nevada State Department of Business and Industry, Revenue Bonds, Las Vegas Monorail Project, First Tier, Series 2000: 0.000%, 1/01/24 – AMBAC Insured No Opt. Call D 0.000%, 1/01/25 – AMBAC Insured No Opt. Call D 5.625%, 1/01/32 – AMBAC Insured (5) 1/12 at 100.00 N/R 5.375%, 1/01/40 – AMBAC Insured (5) 7/11 at 100.00 N/R Reno, Neveda, Health Facility Revenue Bonds, Catholic Healthcare West, Series 2007A, Trust 2634, 7/17 at 100.00 AA+ 18.488%, 7/01/31 – BHAC Insured (IF) Sparks Tourism Improvement District 1, Legends at Sparks Marina, Nevada, Senior Sales Tax 6/18 at 100.00 B2 Revenue Bonds Series 2008A, 6.750%, 6/15/28 Total Nevada New Hampshire – 0.1% New Hampshire Business Finance Authority, Revenue Bonds, Elliot Hospital Obligated Group 10/19 at 100.00 BBB+ Issue, Series 2009A, 6.125%, 10/01/39 New Jersey – 5.4% New Jersey Economic Development Authority, Special Facilities Revenue Bonds, Continental 9/11 at 100.00 B Airlines Inc., Series 1999, 6.250%, 9/15/29 (Alternative Minimum Tax) New Jersey Economic Development Authority, Special Facilities Revenue Bonds, Continental 5/11 at 101.00 B Airlines Inc., Series 2000, 7.000%, 11/15/30 (Alternative Minimum Tax) New Jersey Health Care Facilities Financing Authority, New Jersey, Revenue Bonds, Saint Peters 7/18 at 100.00 BBB– University Hospital, Series 2007, 5.750%, 7/01/37 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Barnabas Health 1/17 at 41.49 BBB– Care System, Series 2006B, 0.000%, 7/01/34 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2003C, 6/13 at 100.00 AAA 5.500%, 6/15/24 (Pre-refunded 6/15/13) New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2006C: 0.000%, 12/15/30 – FGIC Insured No Opt. Call AA– 0.000%, 12/15/32 – AGM Insured No Opt. Call AA+ New Jersey Turnpike Authority, Revenue Bonds, Series 1991C, 6.500%, 1/01/16 – NPFG Insured No Opt. Call A+ New Jersey Turnpike Authority, Revenue Bonds, Series 1991C: 6.500%, 1/01/16 – NPFG Insured (ETM) No Opt. Call A+ (4) 6.500%, 1/01/16 – NPFG Insured (ETM) No Opt. Call A+ (4) Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, 6/12 at 100.00 AAA Series 2002, 6.125%, 6/01/42 (Pre-refunded 6/01/12) Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, 6/13 at 100.00 AAA Series 2003, 6.250%, 6/01/43 (Pre-refunded 6/01/13) Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, 6/17 at 100.00 Baa3 Series 2007-1A, 4.750%, 6/01/34 Total New Jersey 24 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value New Mexico – 0.6% $ 1,500 University of New Mexico, Revenue Refunding Bonds, Series 1992A, 6.000%, 6/01/21 No Opt. Call AA $ 1,759,920 University of New Mexico, Subordinate Lien Revenue Refunding and Improvement Bonds, Series 6/12 at 100.00 AA 2002A, 5.000%, 6/01/32 Total New Mexico New York – 7.6% Dormitory Authority of the State of New York, FHA Insured Mortgage Hospital Revenue Bonds, 8/16 at 100.00 AAA Kaleida Health, Series 2006, 4.700%, 2/15/35 Dormitory Authority of the State of New York, FHA-Insured Mortgage Revenue Bonds, Kaleida 2/14 at 100.00 AAA Health, Series 2004, 5.050%, 2/15/25 Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2001A, 9/11 at 100.00 AAA 5.375%, 9/01/25 (Pre-refunded 9/01/11) Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006B, 6/16 at 100.00 A– 5.000%, 12/01/35 New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Vaughn 12/16 at 100.00 BB+ College of Aeronautics, Series 2006B, 5.000%, 12/01/31 New York City Industrial Development Agency, New York, Special Facilities Revenue Bonds, JFK 8/12 at 101.00 B– Airport – American Airlines Inc., Series 2002B, 8.500%, 8/01/28 (Alternative Minimum Tax) New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue 12/14 at 100.00 AAA Bonds, Series 2004B, 5.000%, 6/15/36 – AGM Insured (UB) New York City, New York, General Obligation Bonds, Fiscal Series 2003J: 5.500%, 6/01/21 (Pre-refunded 6/01/13) 6/13 at 100.00 AA (4) 5.500%, 6/01/22 (Pre-refunded 6/01/13) 6/13 at 100.00 AA (4) New York City, New York, General Obligation Bonds, Fiscal Series 2004C: 5.250%, 8/15/24 8/14 at 100.00 AA 5.250%, 8/15/25 8/14 at 100.00 AA New York State Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed and State Contingency Contract-Backed Bonds, Series 2003A-1: 5.500%, 6/01/17 6/11 at 100.00 AA– 5.500%, 6/01/18 6/12 at 100.00 AA– 5.500%, 6/01/19 6/13 at 100.00 AA– Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air 12/20 at 100.00 BBB– Terminal LLC Project, Eigth Series 2010, 6.000%, 12/01/42 Power Authority of the State of New York, General Revenue Bonds, Series 2000A, 5.250%, 11/15/40 5/11 at 100.00 Aa2 Total New York North Carolina – 0.7% Charlotte, North Carolina, Certificates of Participation, Governmental Facilities Projects, 6/13 at 100.00 AA+ Series 2003G, 5.000%, 6/01/33 Charlotte-Mecklenberg Hospital Authority, North Carolina, Carolinas HealthCare System Revenue 1/18 at 100.00 AA– Bonds, Series 2008A, 5.000%, 1/15/47 North Carolina Eastern Municipal Power Agency, Power System Revenue Refunding Bonds, Series 1/13 at 100.00 A– 2003D, 5.125%, 1/01/26 North Carolina Infrastructure Finance Corporation, Certificates of Participation, Correctional 2/14 at 100.00 AA+ Facilities, Series 2004A, 5.000%, 2/01/20 North Carolina Medical Care Commission, Health System Revenue Bonds, Mission St. Joseph’s 10/17 at 100.00 AA Health System, Series 2007, 4.500%, 10/01/31 North Carolina Medical Care Commission, Healthcare Facilities Revenue Bonds, Duke University 6/20 at 100.00 AA Health System, Series 2010A, 5.000%, 6/01/42 Total North Carolina North Dakota – 0.5% Fargo, North Dakota, Health System Revenue Bonds, Sanford Series 2011, 6.250%, 11/01/31 11/21 at 100.00 AA– Nuveen Investments 25 Nuveen Municipal Value Fund, Inc. (continued) NUV Portfolio of Investments April 30, 2011 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Ohio – 2.5% $ 10,000 American Municipal Power Ohio Inc., General Revenue Bonds, Prairie State Energy Campus Project 2/18 at 100.00 A1 $ 9,742,800 Series 2008A, 5.250%, 2/15/43 Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 2,855 5.375%, 6/01/24 6/17 at 100.00 Baa3 690 5.125%, 6/01/24 6/17 at 100.00 Baa3 5,500 5.875%, 6/01/30 6/17 at 100.00 Baa3 5.750%, 6/01/34 6/17 at 100.00 Baa3 3,100 6.000%, 6/01/42 6/17 at 100.00 Baa3 5.875%, 6/01/47 6/17 at 100.00 Baa3 9,225 Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue 6/22 at 100.00 Baa3 Bonds, Senior Lien, Series 2007A-3, 0.000%, 6/01/37 1,730 Lucas County, Ohio, Hospital Revenue Bonds, ProMedica Healthcare Obligated Group, Series 11/21 at 100.00 AA– 2011A, 6.000%, 11/15/41 Total Ohio Oklahoma – 0.8% 9,955 Oklahoma Development Finance Authority, Revenue Bonds, St. John Health System, Series 2004, 2/14 at 100.00 A 5.125%, 2/15/31 5,045 Oklahoma Development Finance Authority, Revenue Bonds, St. John Health System, Series 2004, 2/14 at 100.00 AAA 5.125%, 2/15/31 (Pre-refunded 2/15/14) Total Oklahoma Oregon – 0.2% 2,860 Oregon State Facilities Authority, Revenue Bonds, Willamette University, Series 2007A, 10/17 at 100.00 A 5.000%, 10/01/32 Pennsylvania – 1.9% Allegheny County Hospital Development Authority, Pennsylvania, Revenue Bonds, West Penn 11/17 at 100.00 B+ Allegheny Health System, Series 2007A, 5.000%, 11/15/28 6,500 Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Series 2004A, 5.500%, 12/01/31 – 12/14 at 100.00 Aa3 AMBAC Insured 8,000 Philadelphia School District, Pennsylvania, General Obligation Bonds, Series 2004D, 5.125%, 6/14 at 100.00 Aa2 (4) 6/01/34 (Pre-refunded 6/01/14) – FGIC Insured State Public School Building Authority, Pennsylvania, Lease Revenue Bonds, Philadelphia School 6/13 at 100.00 AAA District, Series 2003, 5.000%, 6/01/33 (Pre-refunded 6/01/13) – AGM Insured Total Pennsylvania Puerto Rico – 2.8% 8,340 Puerto Rico Aqueduct and Sewerage Authority, Revenue Bonds, Senior Lien Series 2008A, 7/18 at 100.00 Baa1 6.000%, 7/01/44 Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2007N, 5.250%, No Opt. Call A3 7/01/39 – FGIC Insured 5,450 Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities 6/11 at 100.00 Baa3 Financing Authority, Co-Generation Facility Revenue Bonds, Series 2000A, 6.625%, 6/01/26 (Alternative Minimum Tax) Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2009A: 0.000%, 8/01/32 8/26 at 100.00 A+ 4,985 6.000%, 8/01/42 8/19 at 100.00 A+ 4,310 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/20 at 100.00 A+ 2010C, 5.250%, 8/01/41 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A, 0.000%, No Opt. Call Aa2 8/01/54 – AMBAC Insured 5,000 Puerto Rico, General Obligation Bonds, Series 2000B, 5.625%, 7/01/19 – NPFG Insured 7/11 at 100.00 A3 Total Puerto Rico 26 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Rhode Island – 1.3% $ 6,250 Rhode Island Health and Educational Building Corporation, Hospital Financing Revenue Bonds, 5/11 at 100.00 A3 $ 6,132,625 Lifespan Obligated Group, Series 1996, 5.250%, 5/15/26 – NPFG Insured Rhode Island Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds, 6/12 at 100.00 BBB Series 2002A, 6.250%, 6/01/42 Total Rhode Island South Carolina – 2.1% Dorchester County School District 2, South Carolina, Installment Purchase Revenue Bonds, 12/14 at 100.00 AA– GROWTH, Series 2004, 5.250%, 12/01/29 Myrtle Beach, South Carolina, Hospitality and Accommodation Fee Revenue Bonds, Series 2004A, 6/14 at 100.00 A+ 5.000%, 6/01/36 – FGIC Insured Piedmont Municipal Power Agency, South Carolina, Electric Revenue Bonds, Series 2004A-2, No Opt. Call AA+ 0.000%, 1/01/28 – AMBAC Insured South Carolina JOBS Economic Development Authority, Economic Development Revenue Bonds, 11/12 at 100.00 A3 (4) Bon Secours Health System Inc., Series 2002A, 5.625%, 11/15/30 (Pre-refunded 11/15/12) South Carolina JOBS Economic Development Authority, Economic Development Revenue Bonds, 11/12 at 100.00 A– Bon Secours Health System Inc., Series 2002B, 5.625%, 11/15/30 Spartanburg Sanitary Sewer District, South Carolina, Sewer System Revenue Bonds, Series 2003B, 3/14 at 100.00 AA– 5.000%, 3/01/38 – NPFG Insured Total South Carolina Tennessee – 1.0% Jackson, Tennessee, Hospital Revenue Refunding Bonds, Jackson-Madison County General Hospital 4/18 at 100.00 A+ Project, Series 2008, 5.625%, 4/01/38 Knox County Health, Educational and Housing Facilities Board, Tennessee, Hospital Revenue Bonds, Baptist Health System of East Tennessee Inc., Series 2002: 6.375%, 4/15/22 4/12 at 101.00 A1 6.500%, 4/15/31 4/12 at 101.00 A1 Sullivan County Health Educational and Housing Facilities Board, Tennessee, Revenue Bonds, 9/16 at 100.00 BBB+ Wellmont Health System, Series 2006C, 5.250%, 9/01/36 Total Tennessee Texas – 7.2% Alliance Airport Authority, Texas, Special Facilities Revenue Bonds, American Airlines Inc., 12/12 at 100.00 CCC+ Series 2007, 5.250%, 12/01/29 (Alternative Minimum Tax) Austin Convention Enterprises Inc., Texas, Convention Center Hotel Revenue Bonds, Second Tier 1/17 at 100.00 Ba2 Series 2006B, 5.750%, 1/01/34 Brazos River Authority, Texas, Pollution Control Revenue Refunding Bonds, TXU Electric 4/13 at 101.00 Ca Company, Series 1999C, 7.700%, 3/01/32 (Alternative Minimum Tax) Central Texas Regional Mobility Authority, Travis and Williamson Counties, Toll Road Revenue Bonds, Series 2005: 5.000%, 1/01/35 – FGIC Insured 1/15 at 100.00 BBB 5.000%, 1/01/45 – FGIC Insured 1/15 at 100.00 BBB Harris County-Houston Sports Authority, Texas, Junior Lien Revenue Bonds, Series 2001H, No Opt. Call Baa1 0.000%, 11/15/27 – NPFG Insured Harris County-Houston Sports Authority, Texas, Revenue Bonds, Third Lien Series 2004-A3, 11/24 at 59.10 Baa1 0.000%, 11/15/33 – NPFG Insured Harris County-Houston Sports Authority, Texas, Senior Lien Revenue Bonds, Series 2001G, 11/11 at 100.00 Baa1 5.250%, 11/15/30 – NPFG Insured Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and Entertainment Project, Series 2001B: 0.000%, 9/01/29 – AMBAC Insured No Opt. Call A2 0.000%, 9/01/31 – AMBAC Insured No Opt. Call A2 Houston, Texas, Subordinate Lien Airport System Revenue Bonds, Series 2000A, 5.875%, 7/01/16 – 7/11 at 100.00 AA+ AGM Insured (Alternative Minimum Tax) Nuveen Investments 27 Nuveen Municipal Value Fund, Inc. (continued) NUV Portfolio of Investments April 30, 2011 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Texas (continued) $ 5,000 Kerrville Health Facilities Development Corporation, Texas, Revenue Bonds, Sid Peterson No Opt. Call BBB– $ 4,279,150 Memorial Hospital Project, Series 2005, 5.375%, 8/15/35 Martin County Hospital District, Texas, Combination Limited Tax and Revenue Bonds, Series 4/21 at 100.00 N/R 2011A, 7.250%, 4/01/36 North Texas Tollway Authority, First Tier System Revenue Refunding Bonds, Capital Appreciation Series 2008I: 0.000%, 1/01/42 – AGC Insured 1/25 at 100.00 AA+ 0.000%, 1/01/43 1/25 at 100.00 A2 North Texas Tollway Authority, First Tier System Revenue Refunding Bonds, Series 2008D, No Opt. Call AA+ 0.000%, 1/01/36 – AGC Insured Port Corpus Christi Industrial Development Corporation, Texas, Revenue Refunding Bonds, Valero 10/11 at 100.00 BBB Refining and Marketing Company, Series 1997A, 5.400%, 4/01/18 Richardson Hospital Authority, Texas, Revenue Bonds, Richardson Regional Medical Center, 12/13 at 100.00 Baa2 Series 2004, 6.000%, 12/01/34 Sabine River Authority, Texas, Pollution Control Revenue Refunding Bonds, TXU Electric 7/13 at 101.00 CC Company, Series 2003A, 5.800%, 7/01/22 San Antonio, Texas, Water System Revenue Bonds, Series 2005, 4.750%, 5/15/37 – NPFG Insured 5/15 at 100.00 Aa1 Tarrant County Cultural & Educational Facilities Financing Corporation, Texas, Revenue Bonds, 2/17 at 100.00 AA– Texas Health Resources Trust 1201, 9.155%, 2/15/30 (IF) Tarrant County Cultural Education Facilities Finance Corporation, Texas, Hospital Revenue 8/20 at 100.00 A1 Bonds, Scott & White HealthCare Project, Series 2010, 5.500%, 8/15/45 Tarrant County Cultural Education Facilities Finance Corporation, Texas, Revenue Refunding 1/19 at 100.00 AA+ Bonds, Christus Health, Series 2008, 6.500%, 7/01/37 – AGC Insured Total Texas Utah – 0.4% Eagle Mountain, Utah, Gas and Electric Revenue Bonds, Series 2005, 5.000%, 6/01/24 – 6/15 at 100.00 N/R RAAI Insured Utah Housing Finance Agency, Single Family Mortgage Bonds, Series 1998G-2, Class I, 5.200%, 7/11 at 100.75 AAA 7/01/30 (Alternative Minimum Tax) Utah State Board of Regents, Utah State University, Revenue Bonds, Series 2004, 5.000%, 4/14 at 100.00 AA (4) 4/01/35 (Pre-refunded 4/01/14) – NPFG Insured Total Utah Virgin Islands – 0.1% Virgin Islands Public Finance Authority, Revenue Bonds, Refinery Project – Hovensa LLC, Series 1/14 at 100.00 Baa3 2003, 6.125%, 7/01/22 (Alternative Minimum Tax) Virginia – 0.6% Fairfax County Economic Development Authority, Virginia, Residential Care Facilities Mortgage 10/17 at 100.00 N/R Revenue Bonds, Goodwin House, Inc., Series 2007A, 5.125%, 10/01/42 Metropolitan Washington D.C. Airports Authority, Virginia, Airport System Revenue Bonds, Series 10/12 at 100.00 AA– 2002A, 5.750%, 10/01/16 – FGIC Insured (Alternative Minimum Tax) Metropolitan Washington DC Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, 10/28 at 100.00 BBB+ Dulles Metrorail Capital Appreciation, Series 2010B, 0.000%, 10/01/44 Total Virginia 28 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Washington – 4.5% $ 6,400 Cowlitz County Public Utilities District 1, Washington, Electric Production Revenue Bonds, 9/14 at 100.00 A1 $ 6,102,976 Series 2004, 5.000%, 9/01/34 – FGIC Insured Energy Northwest, Washington, Electric Revenue Refunding Bonds, Columbia Generating Station – 7/12 at 100.00 N/R (4) Nuclear Project 2, Series 2002B, 6.000%, 7/01/18 (Pre-refunded 7/01/12) – AMBAC Insured Energy Northwest, Washington, Electric Revenue Refunding Bonds, Columbia Generating Station – 7/12 at 100.00 AA Nuclear Project 2, Series 2002B, 6.000%, 7/01/18 – AMBAC Insured Energy Northwest, Washington, Electric Revenue Refunding Bonds, Nuclear Project 3, Series 7/13 at 100.00 Aaa 2003A, 5.500%, 7/01/17 – SYNCORA GTY Insured Washington Public Power Supply System, Revenue Refunding Bonds, Nuclear Project 3, Series No Opt. Call Aaa 1989B, 0.000%, 7/01/14 Washington State Health Care Facilities Authority, Revenue Bonds, Kadlec Regional Medical 12/20 at 100.00 Baa2 Center, Series 2010, 5.375%, 12/01/33 Washington State Health Care Facilities Authority, Revenue Bonds, Northwest Hospital and No Opt. Call N/R Medical Center of Seattle, Series 2007, 5.700%, 12/01/32 Washington State Health Care Facilities Authority, Revenue Bonds, Providence Health Care 10/16 at 100.00 AA Services, Series 2006A, 4.625%, 10/01/34 – FGIC Insured Washington State Health Care Facilities Authority, Revenue Bonds, Virginia Mason Medical 8/17 at 100.00 Baa1 Center, Series 2007B, 5.000%, 2/15/27 – NPFG Insured Washington State Housing Finance Commission, Single Family Program Bonds, 2006 Series 3A, 12/15 at 100.00 Aaa 5.000%, 12/01/37 (Alternative Minimum Tax) Washington State Tobacco Settlement Authority, Tobacco Settlement Asset-Backed Revenue Bonds, 6/13 at 100.00 BBB Series 2002, 6.625%, 6/01/32 Washington State, Motor Vehicle Fuel Tax General Obligation Bonds, Series 2002-03C: 0.000%, 6/01/29 – NPFG Insured No Opt. Call AA+ 0.000%, 6/01/30 – NPFG Insured No Opt. Call AA+ Total Washington Wisconsin – 2.5% Badger Tobacco Asset Securitization Corporation, Wisconsin, Tobacco Settlement Asset-Backed Bonds, Series 2002: 6.125%, 6/01/27 (Pre-refunded 6/01/12) 6/12 at 100.00 AAA 6.375%, 6/01/32 (Pre-refunded 6/01/12) 6/12 at 100.00 AAA Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Franciscan Sisters of 9/13 at 100.00 BBB+ (4) Christian Charity Healthcare Ministry, Series 2003A, 5.875%, 9/01/33 (Pre-refunded 9/01/13) Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Marshfield Clinic, 2/16 at 100.00 BBB+ Series 2006A, 5.000%, 2/15/17 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Meriter Hospital, Inc., 12/18 at 100.00 A+ Series 2009, 6.000%, 12/01/38 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, SSM Healthcare System, 6/20 at 100.00 AA– Series 2010, 5.000%, 6/01/30 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Wheaton Franciscan 2/12 at 101.00 AAA Services Inc., Series 2002, 5.750%, 8/15/30 (Pre-refunded 2/15/12) Wisconsin Housing and Economic Development Authority, Home Ownership Revenue Bonds, Series 9/14 at 100.00 AA 2005C, 4.875%, 3/01/36 (Alternative Minimum Tax) Total Wisconsin Nuveen Investments 29 Nuveen Municipal Value Fund, Inc. (continued) NUV Portfolio of Investments April 30, 2011 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Wyoming – 0.2% $ 2,035 Campbell County, Wyoming Solid Waste Facilities Revenue Bonds, Basin Electric Power 7/19 at 100.00 A1 $ 2,085,610 Cooperative – Dry Fork Station Facilities, Series 2009A, 5.750%, 7/15/39 West Park Hospital District, Wyoming Hospital Revenue Bonds, West Park Hospital Project, 6/21 at 100.00 BBB Series 2011A, 7.000%, 6/01/40 Total Wyoming $ 2,426,079 Total Investments (cost $1,890,711,716) – 100.2% Floating Rate Obligations – (2.1)% Other Assets Less Liabilities – 1.9% Net Assets – 100% $ 1,823,672,158 All percentages shown in the Portfolio of Investments are based on net assets. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. At or subsequent to the end of the reporting period, this security is non-income producing. Non-income producing security, in the case of a bond, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. N/R Not rated. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. 30 Nuveen Investments Nuveen Municipal Value Fund 2 NUW Portfolio of Investments April 30, 2011 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Alaska – 0.0% $ 155 Northern Tobacco Securitization Corporation, Alaska, Tobacco Settlement Asset-Backed Bonds, 6/14 at 100.00 Baa3 $ 92,281 Series 2006A, 5.000%, 6/01/46 Arizona – 3.5% Maricopa County Pollution Control Corporation, Arizona, Pollution Control Revenue Bonds, El 2/19 at 100.00 BBB Paso Electric Company, Refunding Series 2009A, 7.250%, 2/01/40 Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, Citigroup Energy Inc No Opt. Call A Prepay Contract Obligations, Series 2007, 5.000%, 12/01/37 Total Arizona California – 10.3% Alhambra Unified School District, Los Angeles County, California, General Obligation Bonds, No Opt. Call AA+ Capital Appreciation Series 2009B, 0.000%, 8/01/41 – AGC Insured California State Public Works Board, Lease Revenue Bonds, Department of General Services 4/19 at 100.00 A2 Buildings 8 & 9, Series 2009A, 6.250%, 4/01/34 California State, General Obligation Bonds, Tender Option Bond Trust 3162, 19.170%, 3/01/18 – No Opt. Call AA+ AGM Insured (IF) Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement 6/15 at 100.00 A2 Asset-Backed Revenue Bonds, Series 2005A, 5.000%, 6/01/45 Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/17 at 100.00 Baa3 Bonds, Series 2007A-1, 5.000%, 6/01/33 M-S-R Energy Authority, California, Gas Revenue Bonds, Series 2009A, 6.500%, 11/01/39 No Opt. Call A Palomar Pomerado Health, California, General Obligation Bonds, Series 2009A: 0.000%, 8/01/33 – AGC Insured No Opt. Call AA+ 0.000%, 8/01/38 – AGC Insured 8/29 at 100.00 AA+ Poway Unified School District, San Diego County, California, School Facilities Improvement District 2007-1 General Obligation Bonds, Series 2009A: 0.000%, 8/01/32 No Opt. Call Aa2 0.000%, 8/01/33 No Opt. Call Aa2 Total California Colorado – 5.2% Denver City and County, Colorado, Airport System Revenue Bonds, Series 2005A, 5.000%, 11/15 at 100.00 A+ 11/15/25 – SYNCORA GTY Insured E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2004B, 0.000%, 9/01/27 – 9/20 at 67.94 Baa1 NPFG Insured Park Creek Metropolitan District, Colorado, Senior Property Tax Supported Revenue Bonds, No Opt. Call AA+ Series 2009, 6.375%, 12/01/37 – AGC Insured Total Colorado Florida – 8.7% Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2009A, 10/19 at 100.00 A2 5.500%, 10/01/41 Miami-Dade County, Florida, General Obligation Bonds, Build Better Communities Program, Series 2009-B1: 6.000%, 7/01/38 7/18 at 100.00 Aa2 5.625%, 7/01/38 7/18 at 100.00 Aa2 Tolomato Community Development District, Florida, Special Assessment Bonds, Series 2007, 5/18 at 100.00 N/R 6.450%, 5/01/23 Total Florida Georgia – 0.8% Atlanta, Georgia, Tax Allocation Bonds, Beltline Project Series 2008A. Remarketed, 1/19 at 100.00 N/R 7.500%, 1/01/31 Nuveen Investments 31 Nuveen Municipal Value Fund 2 (continued) NUW Portfolio of Investments April 30, 2011 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Georgia (continued) $ 1,000 Clayton County Development Authority, Georgia, Special Facilities Revenue Bonds, Delta Air 6/20 at 100.00 CCC+ $ 1,105,420 Lines, Inc. Project, Series 2009A, 8.750%, 6/01/29 Total Georgia Illinois – 11.6% Illinois Finance Authority, Revenue Bonds, Northwestern Memorial Hospital, Series 2009A, 8/19 at 100.00 AA+ 6.000%, 8/15/39 Illinois Finance Authority, Revenue Bonds, OSF Healthcare System, Series 2009A, 5/19 at 100.00 A 7.125%, 11/15/37 Illinois Finance Authority, Revenue Bonds, Rush University Medical Center Obligated Group, 11/18 at 100.00 A2 Series 2009A, 7.250%, 11/01/38 Illinois Finance Authority, Student Housing Revenue Bonds, Educational Advancement Fund Inc., 5/17 at 100.00 Baa3 Refunding Series 2007A, 5.250%, 5/01/34 Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion No Opt. Call AAA Project, Series 2002A, 0.000%, 12/15/35 – NPFG Insured Total Illinois Indiana – 5.4% Indiana Finance Authority, Hospital Revenue Bonds, Deaconess Hospital Obligated Group, Series 3/19 at 100.00 A 2009A, 6.750%, 3/01/39 Indiana Health Facility Financing Authority, Revenue Bonds, Community Foundation of Northwest 3/17 at 100.00 BBB+ Indiana, Series 2007, 5.500%, 3/01/37 Indiana Municipal Power Agency, Power Supply System Revenue Bonds, Series 2009B, 1/19 at 100.00 A+ 6.000%, 1/01/39 Total Indiana Iowa – 1.1% Iowa Tobacco Settlement Authority, Asset Backed Settlement Revenue Bonds, Series 2005C, 6/15 at 100.00 BBB 5.375%, 6/01/38 Louisiana – 7.3% Louisiana Citizens Property Insurance Corporation, Assessment Revenue Bonds, Series 2006C-3, 6/18 at 100.00 AA+ 6.125%, 6/01/25 – AGC Insured Louisiana Public Facilities Authority, Revenue Bonds, Ochsner Clinic Foundation Project, Series 2007A: 5.375%, 5/15/43 5/17 at 100.00 Baa1 5.500%, 5/15/47 5/17 at 100.00 Baa1 St John Baptist Parish, Louisiana, Revenue Bonds, Marathon Oil Corporation, Series 2007A, 6/17 at 100.00 BBB+ 5.125%, 6/01/37 Total Louisiana Maine – 1.7% Maine Health and Higher Educational Facilities Authority, Revenue Bonds, Bowdoin College, 7/19 at 100.00 Aa2 Tender Option Bond Trust 2009-5B, 12.935%, 7/01/39 (IF) (4) Massachusetts – 0.5% Massachusetts Water Pollution Abatement Trust, Pooled Loan Program Bonds, Tender Option Bond 8/19 at 100.00 AAA Trust 2989, 13.300%, 8/01/38 (IF) Michigan – 2.3% Detroit, Michigan, Second Lien Sewerage Disposal System Revenue Bonds, Series 2005A, 5.000%, 7/15 at 100.00 A 7/01/35 – NPFG Insured Nevada – 4.2% Clark County, Nevada, Airport Revenue Bonds, Tender Option Bond Trust Series 11823: 20.294%, 7/01/18 (IF) No Opt. Call Aa3 20.294%, 7/01/36 (IF) 1/20 at 100.00 Aa3 Clark County, Nevada, Senior Lien Airport Revenue Bonds, Series 2005A, 5.000%, 7/01/40 – No Opt. Call Aa2 AMBAC Insured 32 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Nevada (continued) $ 5,415 Las Vegas Redevelopment Agency, Nevada, Tax Increment Revenue Bonds, Series 2009A, 6/19 at 100.00 A $ 6,014,765 8.000%, 6/15/30 Total Nevada New Jersey – 2.9% New Jersey Educational Facilities Authority, Revenue Refunding Bonds, University of Medicine and Dentistry of New Jersey, Series 2009B: 7.125%, 12/01/23 6/19 at 100.00 Baa1 7.500%, 12/01/32 6/19 at 100.00 Baa1 Total New Jersey New York – 1.6% Liberty Development Corporation, New York, Goldman Sachs Headquarters Revenue Bonds Series No Opt. Call A1 2007, 5.500%, 10/01/37 Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air 12/20 at 100.00 BBB– Terminal LLC Project, Eigth Series 2010, 6.000%, 12/01/42 Total New York North Carolina – 1.6% North Carolina Municipal Power Agency 1, Catawba Electric Revenue Bonds, Series 2003A, 5.250%, 1/13 at 100.00 A 1/01/19 – NPFG Insured Ohio – 5.8% American Municipal Power Ohio Inc., General Revenue Bonds, Prairie State Energy Campus Project 2/19 at 100.00 AA+ Series 2009A, 5.750%, 2/15/39 – AGC Insured Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue 6/17 at 100.00 Baa3 Bonds, Senior Lien, Series 2007A-2, 6.500%, 6/01/47 Ohio State Higher Educational Facilities Commission, Hospital Revenue Bonds, University 1/15 at 100.00 A Hospitals Health System, Series 2009, 6.750%, 1/15/39 Total Ohio Puerto Rico – 4.7% Puerto Rico Aqueduct and Sewerage Authority, Revenue Bonds, Senior Lien Series 2008A, 7/18 at 100.00 Baa1 6.000%, 7/01/44 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/19 at 100.00 A+ 2009A, 6.000%, 8/01/42 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Tender Option Bonds No Opt. Call Aa2 Trust 11851, 18.612%, 2/01/16 – (IF) Total Puerto Rico Rhode Island – 3.2% Rhode Island Health and Educational Building Corporation, Hospital Financing Revenue Bonds, 5/19 at 100.00 A– Lifespan Obligated Group Issue, Series 2009A, 7.000%, 5/15/39 Rhode Island Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds, 6/12 at 100.00 BBB Series 2002A, 6.125%, 6/01/32 Total Rhode Island Texas – 6.3% Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation 8/17 at 27.35 AAA Bonds, Series 2008, 0.000%, 8/15/39 North Texas Tollway Authority, Second Tier System Revenue Refunding Bonds, Series 2008F, 1/18 at 100.00 A3 5.750%, 1/01/38 Richardson Hospital Authority, Texas, Revenue Bonds, Richardson Regional Medical Center, 12/13 at 100.00 Baa2 Series 2004, 6.000%, 12/01/34 Total Texas Virgin Islands – 0.5% Virgin Islands Public Finance Authority, Matching Fund Revenue Loan Note – Diageo Project, 10/19 at 100.00 BBB Series 2009A, 6.750%, 10/01/37 Nuveen Investments 33 Nuveen Municipal Value Fund 2 (continued) NUW Portfolio of Investments April 30, 2011 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Virginia – 1.1% $ 2,000 Washington County Industrial Development Authority , Virginia, Hospital Revenue Bonds, 1/19 at 100.00 BBB+ $ 2,204,700 Mountain States Health Alliance, Series 2009C, 7.750%, 7/01/38 Wisconsin – 8.3% Badger Tobacco Asset Securitization Corporation, Wisconsin, Tobacco Settlement Asset-Backed 6/12 at 100.00 AAA Bonds, Series 2002, 6.125%, 6/01/27 (Pre-refunded 6/01/12) Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Aurora Healthcare Inc., 4/13 at 100.00 BBB+ Series 2003, 6.400%, 4/15/33 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, ProHealth Care, Inc. 2/19 at 100.00 A+ Obligated Group, Series 2009, 6.625%, 2/15/39 Wisconsin State, General Fund Annual Appropriation Revenue Bonds, Refunding Series 2009A, 5/19 at 100.00 AA– 6.000%, 5/01/36 Total Wisconsin $ 269,115 Total Investments (cost $181,662,105) – 98.6% Other Assets Less Liabilities – 1.4% Net Assets – 100% $ 198,336,498 All percentages shown in the Portfolio of Investments are based on net assets. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. N/R Not rated. (IF) Inverse floating rate investment. See accompanying notes to financial statements. 34 Nuveen Investments Nuveen Municipal Income Fund, Inc. NMI Portfolio of Investments April 30, 2011 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Alabama – 2.5% $ 1,000 Courtland Industrial Development Board, Alabama, Solid Waste Revenue Bonds, International 6/15 at 100.00 BBB $ 929,890 Paper Company Project, Series 2005A, 5.200%, 6/01/25 (Alternative Minimum Tax) Jefferson County, Alabama, Limited Obligation School Warrants, Education Tax Revenue Bonds, 1/14 at 100.00 AA+ Series 2004A, 5.250%, 1/01/23 – AGM Insured Phenix City Industrial Development Board, Alabama, Environmental Improvement Revenue Bonds, 5/12 at 100.00 BBB MeadWestvaco Corporation, Series 2002A, 6.350%, 5/15/35 (Alternative Minimum Tax) Total Alabama Arizona – 0.5% Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, Citigroup Energy Inc No Opt. Call A Prepay Contract Obligations, Series 2007, 5.250%, 12/01/28 California – 19.3% Adelanto School District, San Bernardino County, California, General Obligation Bonds, Series No Opt. Call A+ 1997A, 0.000%, 9/01/22 – NPFG Insured Bay Area Governments Association, California, BART SFO Extension, Airport Premium Fare Revenue 8/12 at 100.00 N/R Bonds, Series 2002A, 5.000%, 8/01/32 – AMBAC Insured Brea Olinda Unified School District, California, General Obligation Bonds, Series 1999A: 0.000%, 8/01/21 – FGIC Insured (5) No Opt. Call Aa2 0.000%, 8/01/22 – FGIC Insured No Opt. Call Aa2 0.000%, 8/01/23 – FGIC Insured No Opt. Call Aa2 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Los 12/18 at 100.00 Baa3 Angeles County Securitization Corporation, Series 2006A, 5.250%, 6/01/21 California Housing Finance Agency, California, Home Mortgage Revenue Bonds, Series 2007E, 2/17 at 100.00 A3 4.800%, 8/01/37 (Alternative Minimum Tax) California State Public Works Board, Lease Revenue Bonds, Department of Mental Health, 6/14 at 100.00 A2 Coalinga State Hospital, Series 2004A, 5.000%, 6/01/25 California Statewide Communities Development Authority, Revenue Bonds, American Baptist Homes 10/19 at 100.00 BBB of the West, Series 2010, 6.000%, 10/01/29 California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity 7/15 at 100.00 BBB Health System, Series 2005A, 5.000%, 7/01/39 Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/13 at 100.00 AAA Bonds, Series 2003A-1, 6.750%, 6/01/39 (Pre-refunded 6/01/13) Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/17 at 100.00 Baa3 Bonds, Series 2007A-1, 5.750%, 6/01/47 Lake Elsinore Public Finance Authority, California, Local Agency Revenue Refunding Bonds, 10/13 at 102.00 N/R Series 2003H, 6.375%, 10/01/33 Madera County, California, Certificates of Participation, Children’s Hospital Central 3/20 at 100.00 A California, Series 2010, 5.375%, 3/15/36 M-S-R Energy Authority, California, Gas Revenue Bonds, Series 2009A, 7.000%, 11/01/34 No Opt. Call A Ridgecrest Redevelopment Agency, California, Ridgecrest Redevelopment Project Tax Allocation 6/20 at 100.00 A– Bonds, Refunding Series 2010, 6.125%, 6/30/37 San Francisco Redevelopment Finance Authority, California, Tax Allocation Revenue Bonds, 2/21 at 100.00 A– Mission Bay North Redevelopment Project, Series 2011C, 6.000%, 8/01/24 Union City Community Redevelopment Agency, California, Tax Allocation Revenue Bonds, No Opt. Call A Redevelopment Project, Subordinate Lien Series 2011, 6.000%, 12/01/22 Total California Colorado – 4.8% Colorado Educational and Cultural Facilities Authority, Charter School Revenue Bonds, Douglas 7/12 at 100.00 BBB County School District RE-1 – DCS Montessori School, Series 2002A, 6.000%, 7/15/22 Colorado Educational and Cultural Facilities Authority, Charter School Revenue Bonds, 8/11 at 100.00 AAA Peak-to-Peak Charter School, Series 2001, 7.500%, 8/15/21 (Pre-refunded 8/15/11) Colorado health Facilities Authority, Charter School Revenue Bonds, Weld County School District 6 – 6/11 at 100.00 N/R (4) Fronteir Academy, Series 2001, 7.375%, 6/01/31 (Pre-refunded 6/01/11) Nuveen Investments 35 Nuveen Municipal Income Fund, Inc. (continued) NMI Portfolio of Investments April 30, 2011 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Colorado (continued) Colorado Health Facilities Authority, Revenue Bonds, Evangelical Lutheran Good Samaritan 6/16 at 100.00 A– $ 825,970 Society, Series 2005, 5.000%, 6/01/35 Park Creek Metropolitan District, Colorado, Senior Limited Property Tax Supported Revenue 12/20 at 100.00 AA+ Refunding Bonds, Series 2011, 6.125%, 12/01/41 (WI/DD, Settling 5/12/11) – AGM Insured Public Authority for Colorado Energy, Natural Gas Purchase Revenue Bonds, Colorado Springs No Opt. Call A Utilities, Series 2008, 6.125%, 11/15/23 Southlands Metropolitan District 1, Colorado, Limited Tax General Obligation Bonds, Series 12/17 at 100.00 N/R 2007, 5.250%, 12/01/34 – RAAI Insured Total Colorado Connecticut – 2.1% Capitol Region Education Council, Connecticut, Revenue Bonds, Series 1995, 6.750%, 10/15/15 10/11 at 100.00 BBB Eastern Connecticut Resource Recovery Authority, Solid Waste Revenue Bonds, Wheelabrator 7/11 at 100.00 BBB Lisbon Project, Series 1993A, 5.500%, 1/01/14 (Alternative Minimum Tax) Total Connecticut Florida – 4.8% Dade County Industrial Development Authority, Florida, Revenue Bonds, Miami Cerebral Palsy 6/11 at 100.00 N/R Residential Services Inc., Series 1995, 8.000%, 6/01/22 Florida Higher Educational Facilities Financing Authority, Revenue Bonds, Nova Southeastern 4/21 at 100.00 BBB University, Refunding Series 2011, 6.375%, 4/01/31 Martin County Industrial Development Authority, Florida, Industrial Development Revenue Bonds, 6/11 at 100.00 BB+ Indiantown Cogeneration LP, Series 1994A, 7.875%, 12/15/25 (Alternative Minimum Tax) Martin County Industrial Development Authority, Florida, Industrial Development Revenue 6/11 at 100.00 BB+ Refunding Bonds, Indiantown Cogeneration LP, Series 1995B, 8.050%, 12/15/25 (Alternative Minimum Tax) Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2010B, 10/20 at 100.00 AA+ 5.000%, 10/01/35 – AGM Insured North Sumter County Utility Dependent District, Florida, Utility Revenue Bonds, Series 2010, 10/20 at 100.00 AA+ 5.375%, 10/01/40 Tolomato Community Development District, Florida, Special Assessment Bonds, Series 2006, 5/14 at 101.00 N/R 5.400%, 5/01/37 Total Florida Georgia – 0.9% Atlanta, Georgia, Water and Wastewater Revenue Bonds, Series 2009B, 5.250%, 11/01/34 – 11/19 at 100.00 AA+ AGM Insured Main Street Natural Gas Inc., Georgia, Gas Project Revenue Bonds, Series 2007B, 5.000%, 3/15/22 No Opt. Call A Total Georgia Illinois – 10.2% Chicago, Illinois, Tax Increment Allocation Bonds, Irving/Cicero Redevelopment Project, Series 7/11 at 100.00 N/R 1998, 7.000%, 1/01/14 Illinois Development Finance Authority, Pollution Control Revenue Refunding Bonds – CIPS Debt, 6/11 at 100.00 BBB– Series 1993C-2, 5.950%, 8/15/26 Illinois Development Finance Authority, Revenue Bonds, Chicago Charter School Foundation, 12/12 at 100.00 N/R (4) Series 2002A, 6.125%, 12/01/22 (Pre-refunded 12/01/12) Illinois Finance Authority, Revenue Bonds, Children’s Memorial Hospital, Tender Option Bond No Opt. Call AA+ Trust 2008-1098, 18.342%, 8/15/15 – AGC Insured (IF) (5) Illinois Finance Authority, Revenue Bonds, Palos Community Hospital, Series 2010C, 5/20 at 100.00 N/R 5.125%, 5/15/35 Illinois Finance Authority, Revenue Bonds, Rush University Medical Center Obligated Group, No Opt. Call A2 Series 2009C, 6.375%, 11/01/29 Illinois Finance Authority, Revenue Bonds, Silver Cross Hospital and Medical Centers, Series 8/19 at 100.00 BBB 2009, 7.000%, 8/15/44 Illinois Finance Authority, Revenue Bonds, Southern Illinois Healthcare Enterprises, Inc., 3/20 at 100.00 AA+ Series 2005 Remarketed, 5.250%, 3/01/30 – AGM Insured 36 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Illinois (continued) $ 600 Illinois Health Facilities Authority, Revenue Bonds, Condell Medical Center, Series 2002, 5/12 at 100.00 Aaa $ 630,960 5.500%, 5/15/32 (Pre-refunded 5/15/12) Illinois Health Facilities Authority, Revenue Refunding Bonds, Elmhurst Memorial Healthcare, 1/13 at 100.00 Baa1 Series 2002, 5.500%, 1/01/22 Lombard Public Facilities Corporation, Illinois, Second Tier Conference Center and Hotel 1/16 at 100.00 B– Revenue Bonds, Series 2005B, 5.250%, 1/01/36 North Chicago, Illinois, General Obligation Bonds, Series 2005B, 5.000%, 11/01/25 – 11/15 at 100.00 BBB FGIC Insured Railsplitter Tobacco Settlement Authority, Illinois, Tobacco Settlement Revenue Bonds, Series No Opt. Call A– 2010, 6.000%, 6/01/28 Total Illinois Indiana – 4.0% Indiana Finance Authority, Educational Facilities Revenue Bonds, Drexel Foundation For 10/19 at 100.00 BBB– Educational Excellence, Inc., Series 2009A, 7.000%, 10/01/39 Indiana Health Facility Financing Authority, Hospital Revenue Bonds, Riverview Hospital, 8/12 at 101.00 Baa1 (4) Series 2002, 6.125%, 8/01/31 (Pre-refunded 8/01/12) Indianapolis, Indiana, Multifamily Housing Revenue Bonds, GMF-Berkley Commons Apartments, 7/20 at 100.00 A+ Series 2010A, 6.000%, 7/01/40 Vigo County Hospital Authority, Indiana, Hospital Revenue Bonds, Union Hospital, Inc., Series 9/21 at 100.00 N/R 2011, 8.000%, 9/01/41 Total Indiana Kansas – 0.5% Overland Park Development Corporation, Kansas, Second Tier Revenue Bonds, Overland Park 1/17 at 100.00 Baa3 Convention Center, Series 2007B, 5.125%, 1/01/22 – AMBAC Insured Kentucky – 2.8% Kentucky Economic Development Finance Authority, Hospital Facilities Revenue Bonds, Owensboro No Opt. Call Baa2 Medical Health System, Series 2010A, 6.500%, 3/01/45 Kentucky Housing Corporation, Housing Revenue Bonds, Series 2010C, 4.625%, 7/01/33 1/20 at 100.00 AAA Louisville-Jefferson County Metropolitan Government, Kentucky, Health Facilities Revenue 2/18 at 100.00 A– Bonds, Jewish Hospital & Saint Mary’s HealthCare Inc. Project, Series 2008, 6.125%, 2/01/37 Total Kentucky Louisiana – 1.7% Louisiana Local Government Environmental Facilities and Community Development Authority, 1/19 at 100.00 AA+ Revenue Refunding Bonds, City of Shreveport Airport System Project, Series 2008A, 5.750%, 1/01/28 – AGM Insured Louisiana Public Facilities Authority, Extended Care Facilities Revenue Bonds, Comm-Care Corporation Project, Series 1994: 80 11.000%, 2/01/14 (ETM) No Opt. Call N/R (4) 11.000%, 2/01/14 (ETM) No Opt. Call N/R (4) Total Louisiana Maryland – 2.5% Maryland Economic Development Corporation, Economic Development Revenue Bonds, 6/20 at 100.00 Baa3 Transportation Facilities Project, Series 2010A, 5.750%, 6/01/35 Maryland Energy Financing Administration, Revenue Bonds, AES Warrior Run Project, Series 1995, 9/11 at 100.00 N/R 7.400%, 9/01/19 (Alternative Minimum Tax) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Patterson Park 7/11 at 100.00 BBB– Public Charter School Issue, Series 2010, 6.000%, 7/01/40 Total Maryland Massachusetts – 0.5% Massachusetts Development Finance Agency, Resource Recovery Revenue Bonds, Ogden Haverhill 6/11 at 101.00 A– Associates, Series 1999A, 6.700%, 12/01/14 (Alternative Minimum Tax) Massachusetts Industrial Finance Agency, Resource Recovery Revenue Refunding Bonds, Ogden 6/11 at 100.00 A– Haverhill Project, Series 1998A, 5.450%, 12/01/12 (Alternative Minimum Tax) Total Massachusetts Nuveen Investments 37 Nuveen Municipal Income Fund, Inc. (continued) NMI Portfolio of Investments April 30, 2011 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Michigan – 1.3% $ 1,000 Delta County Economic Development Corporation, Michigan, Environmental Improvement Revenue 4/12 at 100.00 AAA $ 1,057,240 Refunding Bonds, MeadWestvaco Corporation – Escanaba Paper Company, Series 2002B, 6.450%, 4/15/23 (Pre-refunded 4/15/12) (Alternative Minimum Tax) Mississippi – 0.6% Mississippi Business Finance Corporation, Pollution Control Revenue Refunding Bonds, System 10/11 at 100.00 BBB Energy Resources Inc. Project, Series 1998, 5.875%, 4/01/22 Missouri – 6.0% Hanley Road Corridor Transportation Development District, Brentwood and Maplewood, Missouri, 10/19 at 100.00 A– Transportation Sales Revenue Bonds, Refunding Series 2009A, 5.875%, 10/01/36 Missouri Environmental Improvement and Energy Resources Authority, Water Facility Revenue 12/16 at 100.00 Aa1 Bonds, Missouri-American Water Company, Series 2006, 4.600%, 12/01/36 – AMBAC Insured (Alternative Minimum Tax) (UB) Missouri Health and Educational Facilities Authority, Revenue Bonds, Rockhurst University, 10/18 at 103.00 BBB Series 1999, 6.000%, 10/01/25 Missouri Health and Educational Facilities Authority, Revenue Bonds, Rockhurst University, 10/18 at 103.00 BBB Series 2011A, 5.250%, 10/01/20 Total Missouri Montana – 1.4% Montana Board of Investments, Exempt Facility Revenue Bonds, Stillwater Mining Company, Series 7/11 at 100.50 B+ 2000, 8.000%, 7/01/20 (Alternative Minimum Tax) Nebraska – 1.2% Washington County, Nebraska, Wastewater Facilities Revenue Bonds, Cargill Inc., Series 2002, 11/12 at 101.00 A 5.900%, 11/01/27 (Alternative Minimum Tax) New Jersey – 0.4% Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, 6/17 at 100.00 Baa3 Series 2007-1A, 4.750%, 6/01/34 New York – 5.1% Brooklyn Areba Local Development Corporation, New York, Payment in Lieu of Taxes Revenue No Opt. Call BBB– Bonds, Barclays Center Project, Series 2009, 6.250%, 7/15/40 Dormitory Authority of the State of New York, Revenue Bonds, Brooklyn Law School, Series 7/13 at 100.00 BBB+ 2003A, 5.500%, 7/01/15 – RAAI Insured Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air 12/20 at 100.00 BBB– Terminal LLC Project, Eigth Series 2010, 6.000%, 12/01/42 Yates County Industrial Development Agency, New York, FHA-Insured Civic Facility Mortgage 8/11 at 101.00 N/R Revenue Bonds, Soldiers and Sailors Memorial Hospital, Series 2000A, 6.000%, 2/01/41 Total New York North Dakota – 0.4% Fargo, North Dakota, Health System Revenue Bonds, Sanford Series 2011, 6.250%, 11/01/31 11/21 at 100.00 AA– Ohio – 1.9% Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue 6/17 at 100.00 Baa3 Bonds, Senior Lien, Series 2007A-2, 5.875%, 6/01/47 Erie County, Ohio, Hospital Facilities Revenue Bonds, Firelands Regional Medical Center 8/16 at 100.00 A– Project, Series 2006, 5.250%, 8/15/46 Montgomery County, Ohio, Health Care and Multifamily Housing Revenue Bonds, Saint Leonard, 4/20 at 100.00 BBB– Refunding & improvement Series 2010, 6.375%, 4/01/30 Total Ohio Pennsylvania – 0.5% Cumberland County Municipal Authority Revenue Bonds, Pennsylvania, Diakon Lutheran Social 1/19 at 100.00 N/R Ministries Project, Series 2009, 6.125%, 1/01/29 Puerto Rico – 0.8% Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/19 at 100.00 A+ 2009A, 6.000%, 8/01/42 38 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Rhode Island – 1.0% Rhode Island Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds, 6/12 at 100.00 BBB $ 865,040 Series 2002A, 6.250%, 6/01/42 South Carolina – 4.4% Greenville County School District, South Carolina, Installment Purchase Revenue Bonds, Series 12/12 at 101.00 AA 2002, 5.500%, 12/01/13 Piedmont Municipal Power Agency, South Carolina, Electric Revenue Bonds, Series 1991, 6.750%, No Opt. Call AAA 1/01/19 – FGIC Insured (ETM) South Carolina JOBS Economic Development Authority, Economic Development Revenue Bonds, Bon 11/12 at 100.00 A– Secours Health System Inc., Series 2002B, 5.625%, 11/15/30 Tobacco Settlement Revenue Management Authority, South Carolina, Tobacco Settlement 5/11 at 101.00 BBB (4) Asset-Backed Bonds, Series 2001B, 6.000%, 5/15/22 (Pre-refunded 5/15/11) Total South Carolina Tennessee – 2.5% Knox County Health, Educational and Housing Facilities Board, Tennessee, Hospital Revenue 4/12 at 101.00 A1 Bonds, Baptist Health System of East Tennessee Inc., Series 2002, 6.375%, 4/15/22 Shelby County Health, Educational and Housing Facilities Board, Tennessee, Hospital Revenue Bonds, Methodist Healthcare, Series 2002: 6.500%, 9/01/26 (Pre-refunded 9/01/12) 9/12 at 100.00 AAA 6.500%, 9/01/26 (Pre-refunded 9/01/12) 9/12 at 100.00 AAA Sumner County Health, Educational, and Housing Facilities Board, Tennessee, Revenue Refunding 11/17 at 100.00 N/R Bonds, Sumner Regional Health System Inc., Series 2007, 5.500%, 11/01/37 (6), (7) Total Tennessee Texas – 10.4% 25 Brazos River Authority, Texas, Pollution Control Revenue Refunding Bonds, TXU Electric No Opt. Call CC Company, Series 2001C, 5.750%, 5/01/36 (Mandatory put 11/01/11) (Alternative Minimum Tax) Cameron Education Finance Corporation, Texas, Charter School Revenue Bonds, Faith Family 8/16 at 100.00 BBB– Academy Charter School, Series 2006A, 5.250%, 8/15/36 – ACA Insured Gulf Coast Waste Disposal Authority, Texas, Sewerage and Solid Waste Disposal Revenue Bonds, 4/12 at 100.00 A– Anheuser Busch Company, Series 2002, 5.900%, 4/01/36 (Alternative Minimum Tax) Matagorda County Navigation District 1, Texas, Collateralized Revenue Refunding Bonds, Houston 10/13 at 101.00 A3 Light and Power Company, Series 1995, 4.000%, 10/15/15 – NPFG Insured North Texas Tollway Authority, Second Tier System Revenue Refunding Bonds, Tender Option Bond Trust 2903: 17.536%, 1/01/30 (IF) 1/18 at 100.00 A3 17.437%, 1/01/38 (IF) 1/18 at 100.00 A3 North Texas Tollway Authority, Special Projects System Revenue Bonds, Series 2011C, 9/31 at 100.00 AA 0.000%, 9/01/43 SA Energy Acquisition Public Facilities Corporation, Texas, Gas Supply Revenue Bonds, Series No Opt. Call A 2007, 5.500%, 8/01/27 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue Bonds, 12/19 at 100.00 Baa2 NTE Mobility Partners LLC North Tarrant Express Managed Lanes Project, Series 2009, 6.875%, 12/31/39 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue Bonds, LBJ 6/20 at 100.00 Baa3 Infrastructure Group LLC IH-635 Managed Lanes Project, Series 2010, 7.000%, 6/30/40 Texas Public Finance Authority, Charter School Finance Corporation Revenue Bonds, Idea Public 8/17 at 100.00 BBB School Project, Series 2007A, 5.000%, 8/15/37 – ACA Insured Weslaco Health Facilities Development Corporation, Texas, Hospital Revenue Bonds, Knapp Medical Center, Series 2002: 6.250%, 6/01/25 (Pre-refunded 6/01/12) 6/12 at 100.00 N/R (4) 50 6.250%, 6/01/32 (Pre-refunded 6/01/12) 6/12 at 100.00 N/R (4) West Texas Independent School District, McLennan and Hill Counties, General Obligation 8/13 at 51.84 AAA Refunding Bonds, Series 1998, 0.000%, 8/15/25 Total Texas Virgin Islands – 0.5% Virgin Islands Public Finance Authority, Matching Fund Revenue Loan Note – Diageo Project, 10/19 at 100.00 BBB Series 2009A, 6.750%, 10/01/37 Nuveen Investments 39 Nuveen Municipal Income Fund, Inc. (continued) NMI Portfolio of Investments April 30, 2011 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Virginia – 3.0% $ 1,000 Chesterfield County Industrial Development Authority, Virginia, Pollution Control Revenue 11/14 at 100.00 A3 $ 1,022,280 Bonds, Virginia Electric and Power Company, Series 1987A, 5.875%, 6/01/17 Mecklenburg County Industrial Development Authority, Virginia, Revenue Bonds, UAE Mecklenburg 10/12 at 100.00 Baa1 Cogeneration LP, Series 2002, 6.500%, 10/15/17 (Alternative Minimum Tax) Total Virginia Washington – 0.5% Washington State Health Care Facilities Authority, Revenue Bonds, Northwest Hospital and No Opt. Call N/R Medical Center of Seattle, Series 2007, 5.700%, 12/01/32 Wisconsin – 1.5% Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Beloit Health System, 4/20 at 100.00 N/R Inc., Series 2010B, 5.000%, 4/01/30 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Carroll College Inc., 10/11 at 100.00 BBB Series 2001, 6.250%, 10/01/21 Total Wisconsin $ 94,295 Total Investments (cost $85,310,413) – 100.5% Floating Rate Obligations – (4.0)% Other Assets Less Liabilities – 3.5% Net Assets – 100% $ 84,199,138 All percentages shown in the Portfolio of Investments are based on net assets. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. For fair value measurement disclosure purposes, investment categorized as Level 3. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Investment Valuation for more information. At or subsequent to the end of the reporting period, this security is non-income producing. Non-income producing security, in the case of a bond, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. N/R Not rated. WI/DD Purchased on a when-issued or delayed delivery basis. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. 40 Nuveen Investments Nuveen Enhanced Municipal Value Fund NEV Portfolio of Investments April 30, 2011 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Alabama – 0.8% $ 2,000 Jefferson County, Alabama, Limited Obligation School Warrants, Education Tax Revenue Bonds, 1/14 at 100.00 AA+ $ 1,887,080 Series 2004A, 5.250%, 1/01/23 – AGM Insured Arizona – 3.2% Arizona State, Certificates of Participation, Series 2010A, 5.250%, 10/01/28 – AGM Insured 10/19 at 100.00 AA+ Festival Ranch Community Facilities District, Town of Buckeye, Arizona, District General 7/19 at 100.00 BBB+ Obligation Bonds, Series 2009, 6.500%, 7/15/31 Quechan Indian Tribe of the Fort Yuma Reservation, Arizona, Government Project Bonds, Series 12/17 at 102.00 N/R 2008, 7.000%, 12/01/27 Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, Citigroup Energy Inc Prepay Contract Obligations, Series 2007: 50 5.000%, 12/01/32 No Opt. Call A 5.000%, 12/01/37 No Opt. Call A Watson Road Community Facilities District, Arizona, Special Assessment Revenue Bonds, Series 7/16 at 100.00 N/R 2005, 6.000%, 7/01/30 Total Arizona California – 17.0% Bay Area Governments Association, California, BART SFO Extension, Airport Premium Fare Revenue 8/12 at 100.00 N/R Bonds, Series 2002A, 5.000%, 8/01/32 – AMBAC Insured Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 4/19 at 100.00 AA 2009F-1, 5.000%, 4/01/34 (WI/DD, Settling 5/05/11) California Educational Facilities Authority, Revenue Bonds, University of Southern California, No Opt. Call AA+ Tender Option Bond Trust 3144, 19.007%, 10/01/16 (IF) California Health Facilities Financing Authority, Revenue Bonds, Providence Health & Services, 10/19 at 100.00 AA Tender Option Bond Trust 3878, 24.263%, 10/01/33 (IF) (4) California Health Facilities Financing Authority, Revenue Bonds, Sutter Health, Tender Option Bond Trust 3248: 24.525%, 2/15/23 (IF) 8/20 at 100.00 AA– 24.525%, 2/15/23 (IF) 8/20 at 100.00 AA– California Infrastructure Economic Development Bank, Revenue Bonds, J. David Gladstone 10/11 at 101.00 A– Institutes, Series 2001, 5.250%, 10/01/34 California Municipal Finance Authority, Revenue Bonds, Harbor Regional Center Project, Series 11/19 at 100.00 Baa1 2009, 8.000%, 11/01/29 California Statewide Communities Development Authority, Revenue Bonds, American Baptist Homes 10/19 at 100.00 BBB of the West, Series 2010, 5.750%, 10/01/25 Davis Redevelopment Agency, California, Tax Allocation Bonds, Davis Redevelopment Project, 12/21 at 100.00 A+ Subordinate Series 2011A, 7.000%, 12/01/36 Eastern Municipal Water District, California, Water and Sewerage System Revenue Certificates 7/16 at 100.00 AA of Participation, Series 2006A, 5.000%, 7/01/32 – NPFG Insured Etiwanda School District, California, Coyote Canyon Community Facilties District 2004-1 9/19 at 100.00 N/R Improvement Area 2 Special Tax Bonds, Series 2009, 6.500%, 9/01/32 Folsom Public Financing Authority, California, Special Tax Revenue Bonds, Refunding Series 9/17 at 100.00 N/R 2007A, 5.000%, 9/01/23 – AMBAC Insured Folsom Public Financing Authority, California, Subordinate Special Tax Revenue Bonds, Series 9/20 at 100.00 A– 2010A, 5.250%, 9/01/24 Nuveen Investments 41 Nuveen Enhanced Municipal Value Fund (continued) NEV Portfolio of Investments April 30, 2011 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value California (continued) $ 3,030 Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement 6/15 at 100.00 AA+ $ 2,667,400 Asset-Backed Revenue Bonds, Series 2005A, 5.000%, 6/01/35 – AGC Insured Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 5.750%, 6/01/47 6/17 at 100.00 Baa3 5.125%, 6/01/47 6/17 at 100.00 Baa3 Grossmont Healthcare District, California, General Obligation Bonds, Tender Option Bond Trust 7/21 at 100.00 Aa2 3253, 32.465%, 1/15/19 (IF) (4) Jurupa Public Financing Authority, California,Superior Lien Revenue Bonds, Series 2010A, 9/20 at 100.00 AA+ 5.000%, 9/01/33 Los Angeles Community College District, Los Angeles County, California, General Obligation 8/18 at 100.00 Aa1 Bonds, Tender Option Bond Trust 3237, 24.369%, 8/01/27 (IF) Los Angeles Department of Airports, California, Revenue Bonds, Los Angeles International 5/20 at 100.00 AA Airport, Senior Lien Series 2010A, 5.000%, 5/15/31 Los Angeles Regional Airports Improvement Corporation, California, Sublease Revenue Bonds, Los 12/12 at 102.00 B– Angeles International Airport, American Airlines Inc. Terminal 4 Project, Series 2002B, 7.500%, 12/01/24 (Alternative Minimum Tax) National City Community Development Commission, San Diego County, California, Redevelopment 8/21 at 100.00 A– Project Tax Allocation Bonds, Series 2011, 7.000%, 8/01/32 Novato Redevelopment Agency, California, Tax Allocation Bonds, Hamilton Field Redevelopment 9/21 at 100.00 A– Project, Series 2011, 6.750%, 9/01/40 Palm Drive Health Care District, Sonoma County, California, Certificates of Participation, No Opt. Call BB Parcel Tax Secured Financing Program, Series 2010, 7.000%, 4/01/25 Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2009, 11/19 at 100.00 Baa3 6.750%, 11/01/39 Ridgecrest Redevelopment Agency, California, Ridgecrest Redevelopment Project Tax Allocation 6/20 at 100.00 A– Bonds, Refunding Series 2010, 6.125%, 6/30/37 San Francisco Redevelopment Finance Authority, California, Tax Allocation Revenue Bonds, Mission Bay North Redevelopment Project, Series 2011C: 6.500%, 8/01/27 2/21 at 100.00 A– 6.750%, 8/01/33 2/21 at 100.00 A– San Francisco Redevelopment Financing Authority, California, Tax Allocation Revenue Bonds, 2/21 at 100.00 BBB Mission Bay South Redevelopment Project, Series 2011D, 6.625%, 8/01/27 Santee Community Development Commission, California, Santee Redevelopment Project Tax 2/21 at 100.00 A Allocation Bonds, Series 2011A, 7.000%, 8/01/31 Semitrophic Improvement District of Semitrophic Water Storage District, Kern County, 12/19 at 100.00 AA– California, Revenue Bonds, Refunding Series 2009A, 5.000%, 12/01/38 Semitrophic Improvement District of Semitrophic Water Storage District, Kern County, No Opt. Call AA– California, Revenue Bonds, Tender Option Bond Trust 3584, 21.594%, 6/01/17 (IF) (4) Stockton Unified School District, San Joaquin County, California, General Obligation Bonds, 8/17 at 100.00 AA+ Series 2007, 5.000%, 8/01/31 – AGM Insured Tustin Community Redevelopment Agency, California, MCAS Project Area Tax Allocation Bonds, 9/18 at 102.00 A Series 2010, 5.000%, 9/01/35 Ukiah Redevelopment Agency, California, Tax Allocation Bonds, Ukiah Redevelopment Project, 6/21 at 100.00 A Series 2011A, 6.500%, 12/01/28 Western Placer Unified School District, Placer County, California, Certificates of 8/19 at 100.00 AA+ Participation, Refunding Series 2009, 5.250%, 8/01/35 – AGM Insured Total California 42 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Colorado – 5.0% $ 1,000 Colorado Educational and Cultural Facilities Authority, Charter School Revenue Bonds, Crown 7/19 at 100.00 N/R $ 921,300 Pointe Academy of Westminster Project, Chartered Through Adams County School District 50, Series 2009, 5.000%, 7/15/39 Colorado Educational and Cultural Facilities Authority, Revenue Bonds, Montessori School of 12/15 at 100.00 N/R Evergreen, Series 2005A, 6.500%, 12/01/35 Colorado Health Facilities Authority, Health Facilities Revenue Bonds, Sisters of Charity of No Opt. Call AA Leavenworth Health Services Corporation, Tender Option Bond Trust 3702, 18.799%, 1/01/18 (IF) (4) Colorado Housing and Finance Authority, Multifamily Housing Revenue Senior Bonds, Castle 6/11 at 100.00 N/R Highlands Apartments Project, Series 2000A-1, 5.900%, 12/01/20 – AMBAC Insured (Alternative Minimum Tax) Colorado Housing and Finance Authority, Revenue Bonds, Confluence Energy LLC Project, Series 2007: 11 0.000%, 4/21/14 (Alternative Minimum Tax) No Opt. Call N/R 0 49 0.000%, 4/21/14 (Alternative Minimum Tax) (5), (7) No Opt. Call N/R 6.200%, 4/01/16 (Alternative Minimum Tax) (5), (6) No Opt. Call N/R Conservatory Metropolitan District, Arapahoe County, Colorado, General Obligation Limited Tax 12/17 at 100.00 N/R Bonds, Series 2007, 5.125%, 12/01/37 – RAAI Insured Plaza Metropolitan District 1, Lakewood, Colorado, Tax Increment Revenue Bonds, Series 2003: 7.600%, 12/01/16 6/14 at 101.00 N/R 7.700%, 12/01/17 6/14 at 101.00 N/R Public Authority for Colorado Energy, Natural Gas Purchase Revenue Bonds, Colorado Springs Utilities, Series 2008: 6.250%, 11/15/28 No Opt. Call A 6.500%, 11/15/38 (4) No Opt. Call A Three Springs Metropolitan District 3, Durango, La Plata County, Colorado, Property Tax 12/20 at 100.00 N/R Supported Revenue Bonds, Series 2010, 7.750%, 12/01/39 Total Colorado Connecticut – 0.9% Hamden, Connecticut, Facility Revenue Bonds, Whitney Center Project, Series 2009A, 1/20 at 100.00 N/R 7.750%, 1/01/43 Harbor Point Infrastructure Improvement District, Connecticut, Special Obligation Revenue 4/20 at 100.00 N/R Bonds, Harbor Point Project, Series 2010A, 7.000%, 4/01/22 Total Connecticut District of Columbia – 0.1% District of Columbia Tobacco Settlement Corporation, Tobacco Settlement Asset-Backed Bonds, 5/11 at 101.00 BBB Series 2001, 6.750%, 5/15/40 Florida – 7.7% Ave Maria Stewardship Community Development District, Florida, Capital Improvement Revenue 5/16 at 100.00 N/R Bonds, Series 2006A, 5.125%, 5/01/38 Country Greens Community Development District, Florida, Special Assessment Bonds, Series 2003, 5/13 at 101.00 N/R 6.625%, 5/01/34 Florida Housing Finance Corporation, Homeowner Mortgage Revenue Bonds, Series 2009-2, 7/19 at 100.00 AA+ 4.650%, 7/01/29 JEA, Florida, Water and Sewerage System Revenue Bonds, Tender Option Bond Trust 11801, 7/11 at 100.00 Aa2 20.308%, 4/01/35 – NPFG Insured (IF) Miami-Dade County Health Facility Authority, Florida, Hospital Revenue Bonds, Miami Children’s 8/20 at 100.00 A Hospital, Series 2010A, 6.000%, 8/01/30 Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 10/20 at 100.00 A2 2010A-1, 5.375%, 10/01/35 Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2010B, 10/20 at 100.00 AA+ 5.000%, 10/01/35 – AGM Insured Nuveen Investments 43 Nuveen Enhanced Municipal Value Fund (continued) NEV Portfolio of Investments April 30, 2011 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Florida (continued) $ 3,660 Miami-Dade County, Florida, Capital Asset Acquisition Special Obligation Bonds, Series 2009A, 4/19 at 100.00 AA+ $ 3,584,933 5.125%, 4/01/34 – AGC Insured Mid-Bay Bridge Authority, Florida, Capital Springing Lien Revenue Bonds, Series 2011, 10/21 at 100.00 BBB– 7.250%, 10/01/40 North Sumter County Utility Dependent District, Florida, Utility Revenue Bonds, Series 2010, 10/20 at 100.00 AA+ 5.375%, 10/01/40 10 Orange County Health Facilities Authority, Florida, Revenue Bonds, Nemours Foundation, Series 1/19 at 100.00 AA+ 2009A, 5.000%, 1/01/39 Poinciana West Community Development District, Florida, Special Assessment Bonds, Series 2007, 5/17 at 100.00 N/R 5.875%, 5/01/22 Tolomato Community Development District, Florida, Special Assessment Bonds, Series 2007, 5/18 at 100.00 N/R 6.650%, 5/01/40 Total Florida Georgia – 7.4% Atlanta, Georgia, Airport General Revenue Bonds, Series 2010C, 5.250%, 1/01/30 (UB) 1/21 at 100.00 AA+ Atlanta, Georgia, Tax Allocation Bonds, Beltline Project Series 2008A. Remarketed, 1/19 at 100.00 N/R 7.500%, 1/01/31 Atlanta, Georgia, Tax Allocation Bonds, Beltline Project Series 2008B, Remarketed, 1/19 at 100.00 N/R 6.750%, 1/01/20 Clayton County Development Authority, Georgia, Special Facilities Revenue Bonds, Delta Air 6/20 at 100.00 CCC+ Lines, Inc. Project, Series 2009A, 8.750%, 6/01/29 Clayton County Development Authority, Georgia, Special Facilities Revenue Bonds, Delta Air 6/15 at 100.00 CCC+ Lines, Inc. Project, Series 2009B, 9.000%, 6/01/35 (Alternative Minimum Tax) Effingham County Development Authority, Georgia, Solid Waste Disposal Revenue Bonds, Ft. James 7/11 at 100.00 BBB– Project, Series 1998, 5.625%, 7/01/18 (Alternative Minimum Tax) Main Street Natural Gas Inc., Georgia, Gas Project Revenue Bonds, Series 2007A, 5.500%, 9/15/26 No Opt. Call A 90 Main Street Natural Gas Inc., Georgia, Gas Project Revenue Bonds, Series 2007B, 5.000%, 3/15/22 No Opt. Call A Total Georgia Illinois – 11.1% CenterPoint Intermodal Center Program Trust, Illinois, Series 2004 Class A Certificates, 12/11 at 100.00 N/R 8.500%, 6/15/23 Chicago, Illinois, Chicago O’Hare International Airport Special Facility Revenue Refunding 12/12 at 100.00 Caa2 Bonds, American Air Lines, Inc. Project, Series 2007, 5.500%, 12/01/30 Grundy County School District 54 Morris, Illinois, General Obligation Bonds, Refunding Series 12/21 at 100.00 AA+ 2005, 6.000%, 12/01/24 – AGM Insured Hoffman Estates, Illinois, General Obligation Bonds, Tender Option Bond Trust 09-28W, 12/18 at 100.00 AA+ 25.723%, 12/01/38 (IF) (4) Illinois Finance Authority Revenue Bonds, Christian Homes, Inc., Refunding Series 2010, 5/20 at 100.00 N/R 6.125%, 5/15/27 Illinois Finance Authority, Revenue Bonds, Admiral at Lake Project, Temps 65 Series 2010D-2, 5/12 at 100.00 N/R 6.375%, 5/15/17 Illinois Finance Authority, Revenue Bonds, Central DuPage Health, Series 2009, 5.250%, 11/01/39 11/19 at 100.00 AA Illinois Finance Authority, Revenue Bonds, DePaul University, Series 2011B, 5.500%, 10/01/23 4/21 at 100.00 A– Illinois Finance Authority, Revenue Bonds, Illinois Institute of Technology, Refunding Series 4/16 at 100.00 Baa3 2006A, 5.000%, 4/01/36 Illinois Finance Authority, Revenue Bonds, Little Company of Mary Hospital and Health Care No Opt. Call A+ Centers, Series 2010, 5.250%, 8/15/36 Illinois Finance Authority, Revenue Bonds, Montgomery Place Project, Series 2006A, 5/17 at 100.00 N/R 5.500%, 5/15/26 44 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Illinois (continued) $ 1,975 Illinois Finance Authority, Revenue Bonds, Northwestern Memorial Hospital, Tender Option Bonds 8/19 at 100.00 AA+ $ 2,345,905 Trust 11-16B, 26.862%, 8/15/39 (IF) (4) Illinois Finance Authority, Revenue Bonds, Palos Community Hospital, Series 2010C, 5/20 at 100.00 N/R 5.125%, 5/15/35 Illinois Finance Authority, Revenue Bonds, Southern Illinois Healthcare Enterprises, Inc., 3/20 at 100.00 AA+ Series 2005 Remarketed, 5.250%, 3/01/30 – AGM Insured Illinois Finance Authority, Revenue Refunding Bonds, Resurrection Health Care Corporation, 5/19 at 100.00 BBB+ Series 2009, 6.125%, 5/15/25 Illinois Health Facilities Authority, Revenue Refunding Bonds, Elmhurst Memorial Healthcare, 1/13 at 100.00 Baa1 Series 2002, 5.500%, 1/01/22 Lombard Public Facilities Corporation, Illinois, Second Tier Conference Center and Hotel Revenue Bonds, Series 2005B: 5.250%, 1/01/30 1/16 at 100.00 B– 5.250%, 1/01/36 1/16 at 100.00 B– Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion 6/20 at 100.00 AAA Project, Capital Appreciation Refunding Series 2010B-1, 5.000%, 6/15/50 Pingree Grove Village, Illinois, Tax Assessment Bonds, Special Service Area 1 – Cambridge No Opt. Call N/R Lakes Project, Series 2005-1, 5.250%, 3/01/15 Railsplitter Tobacco Settlement Authority, Illinois, Tobacco Settlement Revenue Bonds, Series No Opt. Call A– 2010, 6.000%, 6/01/28 Southwestern Illinois Development Authority, Illinois, Saint Clair County Comprehensive Mental 6/17 at 103.00 N/R Health Center, Series 2007, 6.625%, 6/01/37 Springfield, Sangamon County, Illinois, Special Service Area, Legacy Pointe, Special 3/17 at 102.00 N/R Assessment Bonds, Series 2009, 7.875%, 3/01/32 Total Illinois Indiana – 2.0% Indiana Finance Authority Health System Revenue Bonds, Sisters of St. Francis Health Services, 11/19 at 100.00 Aa3 Inc. Obligated Group, Series 2009, 5.250%, 11/01/39 Indiana Finance Authority, Educational Facilities Revenue Bonds, Drexel Foundation For 10/19 at 100.00 BBB– Educational Excellence, Inc., Series 2009A, 6.625%, 10/01/29 Vigo County Hospital Authority, Indiana, Hospital Revenue Bonds, Union Hospital, Inc., Series 9/21 at 100.00 N/R 2011, 7.750%, 9/01/31 Total Indiana Kansas – 0.5% Overland Park Development Corporation, Kansas, Second Tier Revenue Bonds, Overland Park 1/17 at 100.00 Baa3 Convention Center, Series 2007B, 5.125%, 1/01/22 – AMBAC Insured Louisiana – 0.5% Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Tender Option Bond Trust 11899, 5/20 at 100.00 AA 17.691%, 5/01/33 (IF) Massachusetts – 3.6% Massachusetts Educational Financing Authority, Student Loan Revenue Bonds, Issue I Series 1/20 at 100.00 AA 2010A, 5.500%, 1/01/22 Massachusetts Educational Financing Authority, Student Loan Revenue Bonds, Issue I Series 1/20 at 100.00 AA 2010B, 5.500%, 1/01/23 Massachusetts Health and Educational Facilities Authority Revenue Bonds, Quincy Medical Center 1/18 at 100.00 N/R Issue, Series 2008A, 6.250%, 1/15/28 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Emerson Hospital, 8/15 at 100.00 N/R Series 2005E, 5.000%, 8/15/35 – RAAI Insured Nuveen Investments 45 Nuveen Enhanced Municipal Value Fund (continued) NEV Portfolio of Investments April 30, 2011 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Massachusetts (continued) $ 2,300 Massachusetts Health and Educational Facilities Authority, Revenue Refunding Bonds, Suffolk 7/19 at 100.00 BBB $ 2,181,734 University Issue, Series 2009A, 5.750%, 7/01/39 Massachusetts Housing Finance Agency, Single Family Housing Revenue Bonds, Series 2010C, 6/20 at 100.00 AA– 5.000%, 12/01/30 (Alternative Minimum Tax) Total Massachusetts Michigan – 10.0% Detroit City School District, Wayne County, Michigan, General Obligation Bonds, Series 2005, No Opt. Call AA+ 5.250%, 5/01/27 – AGM Insured (UB) (4) Marysville Public School District, St Claire County, Michigan, General Obligation Bonds, 5/17 at 100.00 AA+ Series 2007, 5.000%, 5/01/32 – AGM Insured Michigan Finance Authority, General Obligation Bonds, Detroit City School District, State Aid No Opt. Call N/R Notes Series 2011A-2, 6.650%, 3/20/12 Michigan State Hospital Finance Authority, Hospital Revenue Bonds, Henry Ford Health System, 11/19 at 100.00 A1 Refunding Series 2009, 5.750%, 11/15/39 Michigan State Hospital Finance Authority, Revenue Bonds, Trinity Health Care Group, Tender Option Bond Trust 3244: 23.759%, 12/01/24 (IF) 12/12 at 100.00 AA 23.673%, 12/01/24 (IF) 12/12 at 100.00 AA 23.641%, 12/01/24 (IF) 12/12 at 100.00 AA Total Michigan Mississippi – 0.4% Mississippi Business Finance Corporation, Gulf Opportunity Zone Revenue Bonds, Roberts Hotel 2/21 at 102.00 N/R of Jackson, LLC Project, Series 2010, 8.500%, 2/01/30 (6) Mississippi Business Finance Corporation, Pollution Control Revenue Refunding Bonds, System 10/11 at 100.00 BBB Energy Resources Inc. Project, Series 1998, 5.875%, 4/01/22 Total Mississippi Missouri – 0.6% Cole County Industrial Development Authority, Missouri, Revenue Bonds, Lutheran Senior 2/14 at 100.00 N/R Services – Heisinger Project, Series 2004, 5.500%, 2/01/35 St. Louis County Industrial Development Authority, Missouri, Revenue Bonds, Friendship Village 9/17 at 100.00 N/R of West County, Series 2007A, 5.375%, 9/01/21 Total Missouri Nebraska – 2.1% Nebraska Investment Finance Authority, Single Family Housing Revenue Bonds, Tender Option 9/20 at 100.00 AAA Bonds Trust 3853, 26.128%, 3/01/33 (IF) (4) Omaha Public Power District, Nebraska, Electric System Revenue Bonds, Series 2007A, 2/17 at 100.00 Aa1 5.000%, 2/01/43 Total Nebraska Nevada – 0.8% Clark County, Nevada, Passenger Facility Charge Revenue Bonds, Las Vegas-McCarran 1/20 at 100.00 Aa3 International Airport, Series 2010A, 5.000%, 7/01/30 New Jersey – 0.8% New Jersey Economic Development Authority, Special Facilities Revenue Bonds, Continental 9/11 at 100.00 B Airlines Inc., Series 1999, 6.250%, 9/15/29 (Alternative Minimum Tax) New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2010-1A, 12/19 at 100.00 AA 5.000%, 12/01/26 Total New Jersey 46 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value New York – 2.8% Brooklyn Areba Local Development Corporation, New York, Payment in Lieu of Taxes Revenue Bonds, Barclays Center Project, Series 2009: $ 1,100 6.000%, 7/15/30 1/20 at 100.00 BBB– $ 1,066,978 6.250%, 7/15/40 No Opt. Call BBB– 6.375%, 7/15/43 No Opt. Call BBB– New York City Industrial Development Agency, New York, American Airlines-JFK International 8/16 at 101.00 B– Airport Special Facility Revenue Bonds, Series 2005, 7.750%, 8/01/31 (Alternative Minimum Tax) Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air 12/20 at 100.00 BBB– Terminal LLC Project, Eigth Series 2010, 6.000%, 12/01/42 Total New York Ohio – 7.0% Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.875%, 6/01/30 6/17 at 100.00 Baa3 5.750%, 6/01/34 6/17 at 100.00 Baa3 Butler County, Ohio, Hospital Facilities Revenue Bonds, UC Health, Series 2010, 11/20 at 100.00 BBB+ 5.750%, 11/01/40 Franklin County, Ohio, Healthcare Facilities Revenue Bonds, Ohio Presbyterian Retirement 7/21 at 100.00 BBB Services, Improvement Series 2010A, 5.625%, 7/01/26 Greene County, Ohio, Hospital Facilities Revenue Bonds, Kettering Health Network Series 2009, 4/19 at 100.00 A 5.375%, 4/01/34 Lucas County, Ohio, Hospital Revenue Bonds, ProMedica Healthcare Obligated Group, Series 11/21 at 100.00 AA– 2011A, 5.750%, 11/15/31 Montgomery County, Ohio, Health Care and Multifamily Housing Revenue Bonds, Saint Leonard, 4/20 at 100.00 BBB– Refunding & improvement Series 2010, 6.375%, 4/01/30 Montgomery County, Ohio, Revenue Bonds, Catholic Health Initiatives, Tender Option Bond Trust 5/19 at 100.00 AA 3260, 29.269%, 5/01/29 (IF) (4) Ohio Air Quality Development Authority, Ohio, Revenue Bonds, Ohio Valley Electric Corporation No Opt. Call BBB– Project, Series 2009E, 5.625%, 10/01/19 Ohio State, Hospital Facility Revenue Refunding Bonds, Cleveland Clinic Health System 1/14 at 100.00 Aa2 Obligated Group, Series 2009B, 5.500%, 1/01/34 Total Ohio Oklahoma – 0.5% Tulsa Municipal Airport Trust, Oklahoma, Revenue Bonds, American Airlines Inc., Series 1992, 6/11 at 100.00 B– 7.350%, 12/01/11 Oregon – 0.8% Oregon, Economic Development Revenue Bonds, Georgia Pacific Corp., Series 1995CLVII, 6.350%, 8/11 at 100.00 BBB– 8/01/25 (Alternative Minimum Tax) Oregon, Economic Development Revenue Refunding Bonds, Georgia Pacific Corp., Series 1997-183, 7/20 at 100.00 Ba2 5.700%, 12/01/25 Port Astoria, Oregon, Pollution Control Revenue Bonds, James River Project, Series 1993, 7/11 at 100.00 BBB– 6.550%, 2/01/15 Total Oregon Pennsylvania – 5.4% Allegheny Country Industrial Development Authority, Allegheny County, Pennsylvania, No Opt. Call BB Environmental Improvement Revenue Bonds, United States Steel Corporation Project, Refunding Series 2009, 6.750%, 11/01/24 Allegheny County Hospital Development Authority, Pennsylvania, Revenue Bonds, Ohio Valley 4/15 at 100.00 Ba2 General Hospital, Series 2005A, 5.125%, 4/01/35 Nuveen Investments 47 Nuveen Enhanced Municipal Value Fund (continued) NEV Portfolio of Investments April 30, 2011 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Pennsylvania (continued) $ 1,500 Cumberland County Municipal Authority Revenue Bonds, Pennsylvania, Diakon Lutheran Social 1/19 at 100.00 N/R $ 1,486,275 Ministries Project, Series 2009, 6.125%, 1/01/29 Hazleton Health Services Authority, Pennsylvania, Hospital Revenue Bonds, Hazleton-Saint 7/11 at 100.00 BBB Joseph Medical Center, Series 1996, 6.200%, 7/01/26 Luzerne County Industrial Development Authority, Pennsylvania, Guaranteed Lease Revenue Bonds, 12/19 at 100.00 N/R Series 2009, 7.750%, 12/15/27 Montgomery County Industrial Development Authority, Pennsylvania, FHA Insured Mortgage Revenue Bonds, New Regional Medical Center Project, Tender Option Bond Trust 62B: 17.490%, 8/01/38 (IF) (4) 8/20 at 100.00 AA 18.991%, 8/01/38 (IF) (4) 8/20 at 100.00 AA 25 Northumberland County Industrial Development Authority, Pennsylvania, Facility Revenue Bonds, 2/13 at 102.00 N/R NHS Youth Services Inc., Series 2002, 7.500%, 2/15/29 Pennsylvania Economic Development Finance Authority, Solid Waste Disposal Revenue Bonds (USG 6/11 at 100.00 B Corporation Project) Series 1999, 6.000%, 6/01/31 (Alternative Minimum Tax) Pennsylvania Economic Development Financing Authority, Sewage Sludge Disposal Revenue Bonds, 1/20 at 100.00 Baa3 Philadelphia Biosolids Facility Project, Series 2009, 6.250%, 1/01/32 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Edinboro University 7/20 at 100.00 BBB– Foundation Student Housing Project, Series 2010, 5.800%, 7/01/30 Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2010-110A, 10/19 at 100.00 AA+ 4.750%, 10/01/25 Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Capital Appreciation Series 2009E, 12/27 at 100.00 A– 0.000%, 12/01/30 Total Pennsylvania Puerto Rico – 0.4% Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005C, No Opt. Call A3 5.500%, 7/01/27 – AMBAC Insured Tennessee – 1.0% Maury County Industrial Development Board, Tennessee, Multi-Modal Interchangeable Rate 9/11 at 100.00 N/R Pollution Control Revenue Refunding Bonds, Saturn Corporation, Series 1994, 6.500%, 9/01/24 Memphis Health, Educational and Housing Facilities Board, Tennessee, Multifamily Housing 12/20 at 100.00 A– Revenue Bonds, Goodwill Village Apartments, Series 2010A, 5.500%, 12/01/30 50 The Tennessee Energy Acquisition Corporation, Gas Revenue Bonds, Series 2006A, 5.250%, 9/01/24 No Opt. Call Ba3 The Tennessee Energy Acquisition Corporation, Gas Revenue Bonds, Series 2006B, 5.625%, 9/01/26 No Opt. Call N/R The Tennessee Energy Acquisition Corporation, Gas Revenue Bonds, Series 2006C, 5.000%, 2/01/24 No Opt. Call BBB Total Tennessee Texas – 4.1% La Vernia Higher Education Financing Corporation, Texas, Charter School Revenue Bonds, Kipp 8/19 at 100.00 BBB Inc., Series 2009A, 6.250%, 8/15/39 Houston, Texas, Airport System Special Facilities Revenue Bonds, Continental Airlines Inc. – 7/11 at 100.00 B3 Airport Improvement Project, Series 1997C, 6.125%, 7/15/27 (Alternative Minimum Tax) North Texas Tollway Authority, Special Projects System Revenue Bonds, Tender Option Bond Trust No Opt. Call AA 11947, 24.148%, 3/01/19 (IF) Tarrant County Cultural and Educational Facilities Finance Corporation, Texas, Retirement 11/11 at 100.00 N/R Facility Revenue Bonds, C.C. Young Memorial Home Project, Series 2009-B2, 6.500%, 2/15/14 Texas Municipal Gas Acquisition and Supply Corporation I, Gas Supply Revenue Bonds, Senior No Opt. Call A Lien Series 2008D, 6.250%, 12/15/26 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue Bonds, NTE 12/19 at 100.00 Baa2 Mobility Partners LLC North Tarrant Express Managed Lanes Project, Series 2009, 6.875%, 12/31/39 48 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Texas (continued) $ 1,000 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue Bonds, LBJ 6/20 at 100.00 Baa3 $ 1,032,960 Infrastructure Group LLC IH-635 Managed Lanes Project, Series 2010, 7.000%, 6/30/34 Texas Public Finance Authority, Charter School Finance Corporation Revenue Bonds, Idea Public 8/17 at 100.00 BBB School Project, Series 2007A, 5.000%, 8/15/37 – ACA Insured Texas Turnpike Authority, Central Texas Turnpike System Revenue Bonds, Second Tier Series 8/12 at 22.71 BBB+ 2002A, 0.000%, 8/15/37 – AMBAC Insured Total Texas Utah – 0.4% Utah State Charter School Finance Authority, Charter School Revenue Bonds, Paradigm High 7/20 at 100.00 BBB– School, Series 2010A, 6.250%, 7/15/30 Vermont – 1.1% Vermont Educational and Health Buildings Financing Agency, Revenue Bonds, Vermont Law School Project, Series 2011A: 6.125%, 1/01/28 1/21 at 100.00 Baa2 6.250%, 1/01/33 1/21 at 100.00 Baa2 Total Vermont Virgin Islands – 0.1% Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Subordinate 10/19 at 100.00 Baa3 Lien Series 2009A, 6.000%, 10/01/39 Virginia – 0.5% Bedford County Industrial Development Authority, Virginia, Industrial Development Revenue 6/11 at 100.50 Ba2 Refunding Bonds, Nekoosa Packaging Corporation, Series 1999, 6.300%, 12/01/25 (Alternative Minimum Tax) Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset Backed Bonds, 6/17 at 100.00 Baa3 Series 2007B1, 5.000%, 6/01/47 Total Virginia Washington – 1.5% Washington State Health Care Facilities Authority, Revenue Bonds, Fred Hutchinson Cancer 7/19 at 100.00 A Research Center, Series 2009A, 6.000%, 1/01/33 Washington State Higher Education Facilities Authority, Revenue Bonds, Whitworth University, 10/19 at 100.00 Baa1 Series 2009, 5.625%, 10/01/40 Total Washington West Virginia – 0.2% West Virginia Hospital Finance Authority, Hospital Revenue Bonds, Thomas Health System, Inc., 10/18 at 100.00 N/R Series 2008, 6.500%, 10/01/38 Wisconsin – 5.3% Milwaukee Redevelopment Authority, Wisconsin, Schlitz Park Mortgage Revenue Refunding Bonds, 7/11 at 100.00 N/R Series 1998A, 5.500%, 1/01/17 (Alternative Minimum Tax) Oneida Tribe of Indians of Wisconsin, Retail Sales Revenue Bonds, Series 2010, 144A, 2/19 at 102.00 AA– 6.500%, 2/01/31 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Beloit College, Series 6/15 at 100.00 Baa2 2010A, 6.000%, 6/01/30 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Beloit Health System, 4/20 at 100.00 N/R Inc., Series 2010B, 5.000%, 4/01/30 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Froedtert Community Health, Inc. Obligated Group, Tender Option Bond Trust 3592: 21.797%, 4/01/17 (IF) (4) No Opt. Call AA– 23.042%, 4/01/17 (IF) (4) No Opt. Call AA– Nuveen Investments 49 Nuveen Enhanced Municipal Value Fund (continued) NEV Portfolio of Investments April 30, 2011 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Wisconsin (continued) $ 2,000 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Wheaton Franciscan 8/16 at 100.00 BBB+ $ 1,980,260 Healthcare System, Series 2006, 5.250%, 8/15/21 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Wheaton Franciscan 8/16 at 100.00 BBB+ Services Inc., Series 2006B, 5.125%, 8/15/30 Wisconsin State, General Fund Annual Appropriation Revenue Bonds, Tender Option Bond Trust 5/19 at 100.00 AA– 10B, 31.716%, 5/01/36 (IF) (4) Total Wisconsin $ 287,183 Total Investments (cost $271,426,060) – 105.6% Floating Rate Obligations – (7.1)% Other Assets Less Liabilities – 1.5% (9) Net Assets – 100% $ 251,788,642 Investments in Derivatives Forward Swaps outstanding at April 30, 2011: Fund Fixed Rate Unrealized Notional Pay/Receive Floating Rate Fixed Rate Payment Effective Termination Appreciation Counterparty Amount Floating Rate Index (Annualized) Frequency Date (8) Date (Depreciation) Barclays Bank PLC Receive 3-Month USD-LIBOR 4.756% Semi-Annually 3/23/12 3/23/30 Morgan Stanley Receive 3-Month USD-LIBOR 4.431 Semi-Annually 2/17/12 2/17/30 Morgan Stanley Receive 3-Month USD-LIBOR 4.476 Semi-Annually 2/24/16 2/24/30 All percentages shown in the Portfolio of Investments are based on net assets. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in derivatives and/or inverse floating rate transactions. For fair value measurement disclosure purposes, investment categorized as Level 3. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Investment Valuation for more information. At or subsequent to the end of the reporting period, this security is non-income producing. Non-income producing security, in the case of a bond, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. Investment valued at fair value using methods determined in good faith by, or at the discretion of, the Board of Trustees. Effective date represents the date on which both the Fund and Counterparty commence interest payment accruals on each forward swap contract. Other Assets Less Liabilities includes the Value and/or the Net Unrealized Appreciation (Depreciation) of derivative instruments as listed within Investments in Derivatives. N/R Not rated. WI/DD Purchased on a when-issued or delayed delivery basis. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. USD-LIBOR United States Dollar-London Inter-Bank Offered Rate. See accompanying notes to financial statements. 50 Nuveen Investments Statement of Assets & Liabilities April 30, 2011 (Unaudited) Enhanced Municipal Municipal Municipal Value Value 2 Municipal Income Value (NUV) (NUW) (NMI) (NEV) Assets Investments, at value (cost $1,890,711,716, $181,662,105, $85,310,413 and $271,426,060, respectively) $ Cash — Receivables: Interest Investments sold Other assets Total assets Liabilities Cash overdraft — — — Floating rate obligations — Unrealized depreciation on forward swaps — — — Payables: Dividends Interest Investments purchased — — Accrued expenses: Management fees Shelf offering costs — — — Other Total liabilities Net assets $ Shares outstanding Net asset value per share outstanding $ Net assets consist of: Shares, $.01 par value per share $ Paid-in surplus Undistributed (Over-distribution of) net investment income ) Accumulated net realized gain (loss) ) ) Net unrealized appreciation (depreciation) Net assets $ Authorized shares Unlimited Unlimited See accompanying notes to financial statements. Nuveen Investments 51 Statement of Operations Six Months Ended April 30, 2011 (Unaudited) Enhanced Municipal Municipal Municipal Municipal Value Value 2 Income Value (NUV) (NUW) (NMI) (NEV) Investment Income $ Expenses Management fees Shareholders’ servicing agent fees and expenses 76 Interest expense — Custodian’s fees and expenses Directors’/Trustees’ fees and expenses Professional fees Shareholders’ reports – printing and mailing expenses Stock exchange listing fees Investor relations expense Other expenses Total expenses before custodian fee credit Custodian fee credit ) Net expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) from: Investments ) Forward swaps — — — ) Change in net unrealized appreciation (depreciation) of: Investments ) Forward swaps — — — Net realized and unrealized gain (loss) Net increase (decrease) in net assets from operations $ ) $ ) $ ) $ ) See accompanying notes to financial statements. 52 Nuveen Investments Statement of Changes in Net Assets(Unaudited) Municipal Value (NUV) Municipal Value 2 (NUW) Six Months Six Months Ended Year Ended Ended Year Ended 4/30/11 10/31/10 4/30/11 10/31/10 Operations Net investment income (loss) $ Net realized gain (loss) from: Investments Forward swaps — Change in net unrealized appreciation (depreciation) of: Investments ) ) Forward swaps — Net increase (decrease) in net assets from operations ) ) Distributions to Shareholders From net investment income ) From accumulated net realized gains ) Decrease in net assets from distributions to shareholders ) Capital Share Transactions Proceeds from sale of shares, net of offering costs — Proceeds from shelf offering, net of offering costs — — — Net proceeds from shares issued to shareholders due to reinvestment of distributions Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets ) ) Net assets at the beginning of period Net assets at the end of period $ Undistributed (Over-distribution of) net investment income at the end of period $ $ $ ) $ ) See accompanying notes to financial statements. Nuveen Investments 53 Statement of Changes in Net Assets (Unaudited) (continued) Enhanced Municipal Municipal Income (NMI) Value (NEV) Six Months Six Months Ended Year Ended Ended Year Ended 4/30/11 10/31/10 4/30/11 10/31/10 Operations Net investment income (loss) $ Net realized gain (loss) from: Investments ) ) Forward swaps — — ) ) Change in net unrealized appreciation (depreciation) of: Investments ) ) Forward swaps — — ) Net increase (decrease) in net assets from operations ) ) Distributions to Shareholders From net investment income ) From accumulated net realized gains — — — ) Decrease in net assets from distributions to shareholders ) Capital Share Transactions Proceeds from sale of shares, net of offering costs — — — Proceeds from shelf offering, net of offering costs — Net proceeds from shares issued to shareholders due to reinvestment of distributions — Net increase (decrease) in net assets from capital share transactions — Net increase (decrease) in net assets ) ) Net assets at the beginning of period Net assets at the end of period $ Undistributed (Over-distribution of) net investment income at the end of period $ See accompanying notes to financial statements. 54 Nuveen Investments Financial Highlights(Unaudited) Nuveen Investments 55 Financial Highlights(Unaudited) Selected data for a share outstanding throughout each period: Investment Operations Less Distributions Premium from Shares Net Sold Ending Beginning Net Realized/ Net through Net Ending Net Asset Investment Unrealized Investment Capital Offering Shelf Asset Market Value Income Gain (Loss) Total Income Gains Total Costs Offering Value Value Municipal Value (NUV) Year Ended 10/31: 2011(g) $ $ $ ) $ ) $ ) $ ) $ ) $
